UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07443 Name of Registrant: Vanguard Whitehall Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2012  April 30, 2013 Item 1: Reports to Shareholders Semiannual Report | April 30, 2013 Vanguard Selected Value Fund > For the six months ended April 30, 2013, Vanguard Selected Value Fund returned about 16%. > The fund’s result trailed the return of its benchmark index and the average return of mid-capitalization value funds. > The fund’s substantial cash position and setbacks for holdings in the financial sector hurt relative performance. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 10 Performance Summary. 11 Financial Statements. 12 About Your Fund’s Expenses. 22 Trustees Approve Advisory Agreements. 24 Glossary. 26 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended April 30, 2013 Total Returns Vanguard Selected Value Fund 16.46% Russell Midcap Value Index 19.89 Mid-Cap Value Funds Average 18.71 Mid-Cap Value Funds Average: Derived from data provided by Lipper Inc. Your Fund’s Performance at a Glance October 31, 2012, Through April 30, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Selected Value Fund $21.01 $23.96 $0.440 $0.000 1 Chairman’s Letter Dear Shareholder, As the broad stock market continued its energetic rise over the six months ended April 30, 2013, mid-capitalization value stocks fared especially well. Vanguard Selected Value Fund returned 16.46%, trailing both its benchmark, the Russell Midcap Value Index, and the average return of its peers. Mid-cap and small-cap stocks often outshine their larger counterparts in buoyant markets, when investors seem more willing to accept the risks of owning companies outside the large-cap realm. In this period, however, Selected Value’s substantial cash position created a drag on performance, as did lackluster returns for the fund’s credit-card stocks. The advisors had success, though, with their choices in the consumer discretionary sector, especially apparel makers. The stock rally persisted, but not without challenges Global stocks delivered a vigorous performance, advancing in five of the six months ended April 30. U.S. equities finished with a strong return of about 15% for the half year. The S&P 500 Index closed April the same way it had March: at a record high amid solid corporate earnings and encouraging economic data. Also following a productive path were international equities, which returned almost 13% for the six months, helped by strength in Japan. 2 Despite the impressive results and relatively low volatility, the period had its share of potential pitfalls. Investors continued to worry about the pace of growth in China and the United States. And the deadly Boston Marathon bombing on April 15 triggered market anxiety. Bonds notched a slight return as yields remained low Bonds, after sputtering for most of the half year, finished it with a bit of a flourish. The broad U.S. taxable bond market returned 0.9% for the six months, aided by a 1.0% return in April. The yield of the 10-year U.S. Treasury note closed the period at 1.67%, a couple of ticks below its starting level of 1.69%, and lower still than the 1.85% it registered at the end of March. (Bond yields and prices move in opposite directions.) Municipal bonds returned closer to 2%, with more than half the gain coming in April. The Federal Reserve’s target for short-term interest rates remained pegged between 0% and 0.25%, which kept a firm leash on returns from money market and savings accounts. In a May 1 statement, the Fed said it would keep buying $85 billion a month in U.S. Treasury bonds and mortgage-backed securities until the job market improves substantially. Market Barometer Total Returns Periods Ended April 30, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 15.05% 17.17% 5.49% Russell 2000 Index (Small-caps) 16.58 17.69 7.27 Russell 3000 Index (Broad U.S. market) 15.16 17.21 5.63 MSCI All Country World Index ex USA (International) 12.78 14.15 -0.84 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.90% 3.68% 5.72% Barclays Municipal Bond Index (Broad tax-exempt market) 1.78 5.19 6.09 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.28 CPI Consumer Price Index 0.52% 1.06% 1.60% 3 Kenneth Volpert, head of our Taxable Bond Group, noted recently that the Fed’s extraordinary actions to stimulate growth may have, in effect, pulled what would have been future investment gains into the present. The trade-off, he said, is that once the Fed begins to unwind the stimulus, “future returns are likely to be lower than they otherwise would have been for both bonds and stocks.” The fund’s strategy can lead to divergence from the benchmark The two advisors that manage Vanguard Selected Value Fund seek to invest in midsize companies that they believe are significantly undervalued and have attractive long-term earnings potential. The advisors maintain a relatively concentrated portfolio, viewing that approach as an opportunity to home in on their best investment ideas. (The fund held fewer than 70 stocks at the end of the period, compared with more than 500 in its benchmark index.) Such concentrated exposure means that the fund’s returns will often diverge from the benchmark’s. Over the long term, we believe the advisors’ strategy can lead to outperformance, but volatility and some periods of underperformance are inevitable. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Selected Value Fund 0.38% 1.31% The fund expense ratio shown is from the prospectus dated February 22, 2013, and represents estimated costs for the current fiscal year. For the six months ended April 30, 2013, the fund’s annualized expense ratio was 0.40%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2012. Peer group: Mid-Cap Value Funds. 4 As I mentioned, the fund’s low-yielding cash holdings were a drag on returns in a rallying stock market. Results were disappointing in financials, especially among credit-card issuers, whose stocks had previously performed well but lagged the broader market in this half year. The energy sector was a weak spot as well, hurt as much by what the fund didn’t own as what it did. For example, the fund missed out on strong returns for a few oil and gas storage companies that were represented in the benchmark. On the whole, however, the fund’s results were solid. Seven of the nine industry sectors it invests in had double-digit returns. Consumer discretionary was among the standouts, as declining cotton costs led to improved profitability for apparel makers. The fund’s largest sector return (about 27%) came from its information technology holdings, which accounted for about 9% of fund assets, on average, during the period. Semiconductor stocks led the advance, benefiting from investors’ hopes for rising demand. You can find more information on the fund’s positioning and performance for the period in the Advisors’ Report that follows this letter. The wisdom of rebalancing holds true as stocks climb More than four years have passed since the U.S. stock markets began an impressive recovery from the depths of the 2008–2009 global financial crisis. The S&P 500 Index has risen from a low of 677 on March 9, 2009, to a close of 1,598 on April 30, 2013, a cumulative total return of 158%. International stock markets, while not back to peak levels, have also rebounded strikingly. Such a strong recovery is, of course, a welcome development that few would have predicted four years ago. And investors with the discipline to maintain their stock allocation as part of a balanced, diversified portfolio have been able to more than recoup their crisis-era losses. Discipline is just as important in good times as in bad. At Vanguard, we have long counseled investors to “stay the course”—to maintain a long-term commitment to a sensible portfolio. But staying the course doesn’t mean you should avoid taking action altogether. Over time, returns will shift the weighting of stocks and bonds in a portfolio, and its asset mix may become more aggressive than originally planned. To manage this risk, investors should periodically consider rebalancing, or adjusting their asset allocation to bring it back to its target. For example, you should consider rebalancing if you’ve established a 60%/40% stock/bond portfolio and you find that your target allocation is now off by 5 percentage points or more. (For more on this topic, see Best Practices for Portfolio Rebalancing , available at vanguard.com/research.) 5 I realize it’s not easy to contemplate rebalancing when stocks have surged and expectations for bond returns are very modest. However, we believe that bonds will continue to play a valuable role in helping to smooth out stocks’ volatility. Without rebalancing, an investor could end up with a portfolio that’s very different from—and potentially riskier than—what he or she intended. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 15, 2013 6 Advisors’ Report For the six months ended April 30, 2013, Vanguard Selected Value Fund returned 16.46%. Your fund is managed by two independent advisors. This provides exposure to distinct, yet complementary, investment approaches, enhancing the fund’s diversification. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage and amount of fund assets each manages, and a brief description of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the fiscal period and of how portfolio positioning reflects this assessment. These comments were prepared on May 21, 2013. Vanguard Selected Value Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Barrow, Hanley, Mewhinney & 72 3,812 Conducts fundamental research on individual stocks Strauss, LLC exhibiting traditional value characteristics: price/earnings and price/book ratios below the market average and dividend yields above the market average. Donald Smith & Co., Inc. 23 1,219 Conducts fundamental research on the lowest price-to-tangible-book-value companies. Research focuses on underlying quality of book value and assets, and on long-term earnings potential. Cash Investments 5 238 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 7 Barrow, Hanley, Mewhinney & Strauss, LLC Portfolio Managers: James P. Barrow, Executive Director Mark Giambrone, Managing Director Over the last six months, we have seen a significant rise in the stock market amid more evidence that the U.S. housing market is improving. The housing recovery is particularly important to expectations that the U.S. economy will continue its modest improvement and consumer sentiment and confidence will keep strengthening. For the period, the market and the fund had strong absolute returns. During a market rally, the smallest, most distressed, or least profitable companies tend to lead. Our portfolio will typically lag initially, then catch up as time goes on and the market once again focuses on solid fundamentals, good valuations, cash flows, and healthy, growing dividend yields. We believe it is well-positioned for a modest and consistent improvement in the economy. Accordingly, we are overweighted in industrials, health care, and consumer discretionary stocks and have a large weighting in financials. Our holdings in all of these segments have the strong characteristics mentioned above. Also consistent with our strategy, we are underweighted in telecommunication services, utilities, materials, and information technology. We believe that traditionally high-yielding stocks such as utilities and real estate investment trusts (REITs) have had significant runs because interest rates have remained low, and that they will not continue to provide historical levels of valuation upside or absolute dividend yield. We believe we have a portfolio of significantly undervalued companies that should perform well over time or be acquired by buyers who recognize their value. Although our holdings experienced no mergers or acquisitions in this period, we have seen many since the fund’s inception. Given the health of corporate balance sheets, considerable free cash flow being generated by most companies, and low returns on cash holdings, we expect this type of activity to continue. Mergers and acquisitions can be a controlled way to expand a business and add to the bottom line. Donald Smith & Co., Inc. Portfolio Managers: Donald G. Smith, Chief Investment Officer Richard L. Greenberg, CFA, Senior Vice President The portfolio at the end of April met our investment criteria by containing a concentrated group of stocks with low price-to-tangible-book value and attractive long-term earnings potential. The portfolio currently sells at 97% of tangible book value and 8.9 times our estimate of normalized earnings. In contrast, the Standard & Poor’s 500 Index sells at about 470% of tangible book value and 17.7 times normalized earnings. 8 Micron Technology (73.6%) was the largest contributor to performance. Consolidation of the semiconductor memory business has helped lead to an industry structure with few sellers, limited supply growth, and enhanced pricing power. A similar trend has occurred in the airline industry: After the merger of US Airways Group and American Airlines parent company AMR, the four top airlines will control 87% of seating capacity. The three airline stocks in our portfolio—Southwest Airlines, JetBlue Airways, and Air France-KLM—all did well during the half year. The insurance companies we hold—American National, CNA Financial, Everest Re, Unum, and XL Group—have benefited from increasing rates. Industry underwriting capacity has been affected by large disasters (the Japan earthquake and Hurricane Sandy, for example) and by managements’ preference for growing book value per share through stock buybacks at discounted prices. The notable losers for the period were precious metals stocks. Despite performing well previously, Yamana Gold (–39.1%) was the largest detractor, and we scaled back our position. We sold NV Energy after its stock substantially appreciated. For the same reason, we reduced our holdings in CNA, Dillard’s, and Royal Caribbean. We initiated investments in AerCap Holdings, a large global aircraft lessor, and Coeur d’Alene Mines, one of the world’s top miners of silver and gold. We purchased AerCap Holdings’ stock at 83% of tangible book value. Third-party appraisals of its fleet indicated its book value is undervalued by at least 10%. In the past two years, a shareholder-friendly management has been purchasing outstanding shares. Coeur d’Alene Mines owns a geographically diverse portfolio in generally mining-friendly countries such as the United States and Mexico. A strong balance sheet—more cash than debt—will allow the company to survive the depressed pricing environment for precious metals and to buy back stock at attractive prices. We purchased it at 73% of tangible book value. We also increased our holdings in Southwest Airlines, Nabors Industries, Unum, WPX Energy, and XL Group. Insurance remains our largest industry weighting, at 22.3% of the portfolio. As we mentioned, most insurers continue to repurchase stock at discounts to book value; coupled with rate increases, this should lead to higher earnings per share. Airlines are our second-largest position, constituting 18.8% of our holdings. In addition to industry consolidation, lower energy costs could provide an earnings boost. The technology sector (15.6%) has generally lagged over the past few years; it probably stands to benefit most from a worldwide economic recovery. Finally, the sharp underperformance of precious metals stocks relative to the underlying prices has created a potentially fertile area of growth. We expect to continue adding to our holdings in gold and silver mining companies. 9 Selected Value Fund Fund Profile As of April 30, 2013 Portfolio Characteristics DJ U.S. Russell Total Midcap Market Value FA Fund Index Index Number of Stocks 63 565 3,587 Median Market Cap $9.2B $8.9B $40.7B Price/Earnings Ratio 17.6x 19.4x 18.1x Price/Book Ratio 1.6x 1.7x 2.3x Return on Equity 10.0% 8.2% 16.6% Earnings Growth Rate 4.9% 3.8% 9.7% Dividend Yield 2.4% 2.0% 2.0% Foreign Holdings 4.5% 0.0% 0.0% Turnover Rate (Annualized) 29% — — Ticker Symbol VASVX — — Expense Ratio 1 0.38% — — 30-Day SEC Yield 1.76% — — Short-Term Reserves 6.1% — — Sector Diversification (% of equity exposure) DJ U.S. Russell Total Midcap Market Value FA Fund Index Index Consumer Discretionary 17.2% 9.5% 12.6% Consumer Staples 4.2 4.9 9.6 Energy 4.4 8.8 9.8 Financials 26.2 31.0 17.5 Health Care 9.6 7.2 12.3 Industrials 17.6 10.9 10.8 Information Technology 10.7 10.1 17.2 Materials 3.9 5.6 3.8 Telecommunication Services 0.1 1.4 2.7 Utilities 6.1 10.6 3.7 Volatility Measures DJ U.S. Russell Total Midcap Market Value FA Index Index R-Squared 0.98 0.97 Beta 0.93 0.98 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) XL Group plc Class A Property & Casualty Insurance 3.3% Royal Caribbean Cruises Hotels, Resorts & Ltd. Cruise Lines 3.2 Omnicare Inc. Health Care Services 2.3 Hanesbrands Inc. Apparel, Accessories & Luxury Goods 2.3 Pentair Ltd. Industrial Machinery 2.3 CA Inc. Systems Software 2.2 Micron Technology Inc. Semiconductors 2.2 Cardinal Health Inc. Health Care Distributors 2.2 Rockwood Holdings Inc. Specialty Chemicals 2.2 Fifth Third Bancorp Regional Banks 2.1 Top Ten 24.3% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated February 22, 2013, and represents estimated costs for the current fiscal year. For the six months ended April 30, 2013, the annualized expense ratio was 0.40%. 10 Selected Value Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2002, Through April 30, 2013 Average Annual Total Returns: Periods Ended March 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Selected Value Fund 2/15/1996 17.61% 9.22% 12.14% See Financial Highlights for dividend and capital gains information. 11 Selected Value Fund Financial Statements (unaudited) Statement of Net Assets As of April 30, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (88.7%) 1 Consumer Discretionary (15.4%) Royal Caribbean Cruises Ltd. 4,659,119 170,198 * Hanesbrands Inc. 2,395,600 120,163 Delphi Automotive plc 2,404,700 111,121 International Game Technology 6,108,000 103,530 L Brands Inc. 1,940,700 97,831 Newell Rubbermaid Inc. 2,573,200 67,778 Hasbro Inc. 1,227,800 58,161 Rent-A-Center Inc. 1,480,017 51,697 Dillard’s Inc. Class A 411,734 33,931 814,410 Consumer Staples (3.4%) Lorillard Inc. 2,164,800 92,848 Reynolds American Inc. 1,816,200 86,124 178,972 Energy (3.7%) Seadrill Ltd. 2,427,000 93,415 Golar LNG Ltd. 1,401,647 46,843 * WPX Energy Inc. 2,092,497 32,706 Nabors Industries Ltd. 735,000 10,871 Valero Energy Corp. 200,500 8,084 *,^ Overseas Shipholding Group Inc. 472,900 1,570 193,489 Financials (23.7%) XL Group plc Class A 5,650,581 175,959 Fifth Third Bancorp 6,610,600 112,578 Discover Financial Services 2,401,500 105,042 New York Community Bancorp Inc. 7,110,600 96,349 Capital One Financial Corp. 1,651,700 95,435 Market Value Shares ($000) SLM Corp. 4,618,000 95,362 CNA Financial Corp. 2,730,982 92,061 Willis Group Holdings plc 2,205,700 87,522 Ameriprise Financial Inc. 1,088,100 81,096 People’s United Financial Inc. 5,520,200 72,646 First Niagara Financial Group Inc. 6,149,800 58,485 Chubb Corp. 639,200 56,294 Unum Group 1,990,890 55,526 Everest Re Group Ltd. 357,437 48,250 American National Insurance Co. 164,858 15,502 1,248,107 Health Care (8.4%) Omnicare Inc. 2,785,900 121,939 Cardinal Health Inc. 2,601,100 115,021 Cigna Corp. 1,692,600 111,999 St. Jude Medical Inc. 2,240,000 92,333 441,292 Industrials (16.0%) Pentair Ltd. 2,188,900 118,967 Eaton Corp. plc 1,675,300 102,880 Stanley Black & Decker Inc. 1,249,100 93,445 SPX Corp. 1,203,100 89,643 Southwest Airlines Co. 6,493,030 88,955 Masco Corp. 3,807,400 74,016 * Air France-KLM ADR 5,177,864 52,763 * JetBlue Airways Corp. 7,389,729 50,915 L-3 Communications Holdings Inc. 544,100 44,208 * AerCap Holdings NV 2,322,811 36,863 ITT Corp. 1,330,400 36,719 Xylem Inc. 955,900 26,526 Exelis Inc. 2,278,100 25,446 841,346 12 Selected Value Fund Market Value Shares ($000) Information Technology (9.2%) CA Inc. 4,389,300 118,379 * Micron Technology Inc. 12,321,916 116,073 Molex Inc. 3,308,900 91,226 Total System Services Inc. 3,594,800 84,909 * Ingram Micro Inc. 4,190,311 74,630 485,217 Materials (3.4%) Rockwood Holdings Inc. 1,753,487 113,784 Yamana Gold Inc. 4,449,246 54,726 * Coeur d’Alene Mines Corp. 825,000 12,573 181,083 Utilities (5.5%) CenterPoint Energy Inc. 2,921,900 72,112 Xcel Energy Inc. 1,929,600 61,342 Pinnacle West Capital Corp. 886,500 53,988 Exelon Corp. 1,113,003 41,749 ONEOK Inc. 768,900 39,491 NRG Energy Inc. 796,234 22,191 290,873 Total Common Stocks (Cost $3,364,619) Temporary Cash Investments (10.6%) 1 Money Market Fund (10.4%) Vanguard Market Liquidity Fund, 0.142% 544,879,042 544,879 Face Market Amount Value ($000) ($000) U.S. Government and Agency Obligations (0.2%) Fannie Mae Discount Notes, 0.120%, 6/5/13 3,200 3,199 Fannie Mae Discount Notes, 0.120%, 6/24/13 2,000 1,999 4 Fannie Mae Discount Notes, 0.085%, 8/21/13 2,500 2,499 Fannie Mae Discount Notes, 0.120%, 9/3/13 1,000 999 Federal Home Loan Bank Discount Notes, 0.115%, 6/5/13 1,000 1,000 Freddie Mac Discount Notes, 0.120%, 9/4/13 700 700 Freddie Mac Discount Notes, 0.130%, 9/16/13 500 500 10,896 Total Temporary Cash Investments (Cost $555,777) Total Investments (99.3%) (Cost $3,920,396) Other Assets and Liabilities (0.7%) Other Assets 54,930 Liabilities 3 (16,522) 38,408 Net Assets (100%) Applicable to 219,935,946 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share 13 Selected Value Fund At April 30, 2013, net assets consisted of: Amount ($000) Paid-in Capital 3,858,743 Undistributed Net Investment Income 12,652 Accumulated Net Realized Gains 81,809 Unrealized Appreciation (Depreciation) Investment Securities 1,310,168 Futures Contracts 5,600 Net Assets See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $93,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 93.2% and 6.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $112,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $8,000,000 have been segregated as initial margin for open futures contracts. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 14 Selected Value Fund Statement of Operations Six Months Ended April 30, 2013 ($000) Investment Income Income Dividends 1 53,429 Interest 2 388 Security Lending 324 Total Income 54,141 Expenses Investment Advisory Fees—Note B Basic Fee 5,176 Performance Adjustment (246) The Vanguard Group—Note C Management and Administrative 3,959 Marketing and Distribution 426 Custodian Fees 23 Shareholders’ Reports 14 Trustees’ Fees and Expenses 7 Total Expenses 9,359 Expenses Paid Indirectly (59) Net Expenses 9,300 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 136,439 Futures Contracts 14,991 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 517,119 Futures Contracts 8,764 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $123,000. 2 Interest income from an affiliated company of the fund was $383,000. See accompanying Notes, which are an integral part of the Financial Statements. 15 Selected Value Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 44,841 82,804 Realized Net Gain (Loss) 151,430 233,261 Change in Unrealized Appreciation (Depreciation) 525,883 208,484 Net Increase (Decrease) in Net Assets Resulting from Operations 722,154 524,549 Distributions Net Investment Income (90,598) (67,422) Realized Capital Gain — — Total Distributions (90,598) (67,422) Capital Share Transactions Issued 541,427 541,729 Issued in Lieu of Cash Distributions 81,500 60,262 Redeemed 1 (322,636) (678,320) Net Increase (Decrease) from Capital Share Transactions 300,291 (76,329) Total Increase (Decrease) 931,847 380,798 Net Assets Beginning of Period End of Period 2 1 Net of redemption fees for fiscal 2012 of $177,000. Effective May 23, 2012, the redemption fee was eliminated. 2 Net Assets—End of Period includes undistributed net investment income of $12,652,000 and $58,409,000. See accompanying Notes, which are an integral part of the Financial Statements. 16 Selected Value Fund Financial Highlights Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 215 . 405 . 334 . 250 . 254 . 390 1 Net Realized and Unrealized Gain (Loss) on Investments 3.175 2.122 1.037 2.941 2.463 (8.100) Total from Investment Operations 3.390 2.527 1.371 3.191 2.717 (7.710) Distributions Dividends from Net Investment Income (. 440) (. 327) (. 291) (. 241) (. 417) (. 370) Distributions from Realized Capital Gains — (1.550) Total Distributions (. 440) (. 327) (. 291) (. 241) (. 417) (1.920) Net Asset Value, End of Period Total Return 2 16.46% 13.64% 7.74% 21.75% 22.77% -37.79% Ratios/Supplemental Data Net Assets, End of Period (Millions) $5,269 $4,337 $3,956 $3,639 $2,851 $2,422 Ratio of Total Expenses to Average Net Assets 3 0.40% 0.38% 0.45% 0.47% 0.52% 0.38% Ratio of Net Investment Income to Average Net Assets 1.94% 2.00% 1.74% 1.52% 1.93% 2.21% Portfolio Turnover Rate 29% 18% 25% 22% 30% 23% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of (0.01%), (0.03%), 0.04%, 0.05%, 0.05%, and (0.03%). See accompanying Notes, which are an integral part of the Financial Statements. 17 Selected Value Fund Notes to Financial Statements Vanguard Selected Value Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended April 30, 2013, the fund’s average investments in long and short futures contracts represented 4% and 0% of net assets, respectively, based on quarterly average aggregate settlement values. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2009–2012), and for the period ended April 30, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned 18 Selected Value Fund securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted and settled on the next business day. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Barrow, Hanley, Mewhinney & Strauss, LLC, and Donald Smith & Co., Inc., each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee of Barrow, Hanley, Mewhinney & Strauss, LLC, is subject to quarterly adjustments based on performance for the preceding three years relative to the Russell Midcap Value Index. The basic fee of Donald Smith & Co., Inc., is subject to quarterly adjustments based on performance for the preceding five years relative to the MSCI Investable Market 2500 Index. The Vanguard Group manages the cash reserves of the fund on an at-cost basis. For the six months ended April 30, 2013, the aggregate investment advisory fee represented an effective annual basic rate of 0.22% of the fund’s average net assets, before a decrease of $246,000 (0.01%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2013, the fund had contributed capital of $644,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.26% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the fund’s management and administrative expenses. For the six months ended April 30, 2013, these arrangements reduced the fund’s expenses by $59,000 (an annual rate of 0.00% of average net assets). E. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). 19 Selected Value Fund The following table summarizes the market value of the fund’s investments as of April 30, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 4,674,789 — — Temporary Cash Investments 544,879 10,896 — Futures Contracts—Assets 1 582 — — Total 5,220,250 10,896 — 1 Represents variation margin on the last day of the reporting period. F. At April 30, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index June 2013 300 119,415 3,143 E-mini S&P 500 Index June 2013 1,450 115,435 2,457 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. G. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at October 31, 2012, the fund had available capital losses totaling $72,182,000 to offset future net capital gains of $49,688,000 through October 31, 2017, and $22,494,000 through October 31, 2018. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending October 31, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At April 30, 2013, the cost of investment securities for tax purposes was $3,920,396,000. Net unrealized appreciation of investment securities for tax purposes was $1,310,168,000, consisting of unrealized gains of $1,389,792,000 on securities that had risen in value since their purchase and $79,624,000 in unrealized losses on securities that had fallen in value since their purchase. H. During the six months ended April 30, 2013, the fund purchased $702,719,000 of investment securities and sold $621,541,000 of investment securities, other than temporary cash investments. 20 Selected Value Fund I. Capital shares issued and redeemed were: Six Months Ended Year Ended April 30, 2013 October 31, 2012 Shares Shares (000) (000) Issued 24,198 27,462 Issued in Lieu of Cash Distributions 3,922 3,211 Redeemed (14,654) (34,501) Net Increase (Decrease) in Shares Outstanding 13,466 (3,828) J. In preparing the financial statements as of April 30, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 21 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 22 Six Months Ended April 30, 2013 Beginning Ending Expenses Account Value Account Value Paid During Selected Value Fund 10/31/2012 4/30/2013 Period Based on Actual Fund Return $1,000.00 $1,164.56 $2.15 Based on Hypothetical 5% Yearly Return 1,000.00 1,022.81 2.01 The calculations are based on expenses incurred in the most recent six-month period. The fund’s annualized six-month expense ratio for that period is 0.40%. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 23 Trustees Approve Advisory Agreements The board of trustees of Vanguard Selected Value Fund has renewed the fund’s investment advisory agreements with Barrow, Hanley, Mewhinney & Strauss, LLC (Barrow Hanley), and Donald Smith & Co., Inc. (Donald Smith & Co.). The board determined that the retention of the advisors was in the best interests of the fund and its shareholders. The board based its decision upon an evaluation of each advisor’s investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the agreements. Rather, it was the totality of the circumstances that drove the board’s decision. Nature, extent, and quality of services The board considered the quality of the fund’s investment management services over both the short and long term, and took into account the organizational depth and stability of each advisor. The board noted the following: Barrow Hanley. Founded in 1979, Barrow Hanley is known for its commitment to value investing. A subsidiary of Old Mutual Asset Managers, Barrow Hanley remains independently managed. Using a combination of in-depth fundamental research and valuation forecasts, Barrow Hanley seeks stocks offering strong fundamentals and price appreciation potential, with below-average price/earnings ratios and price/book-value ratios, and above-average current yields. Barrow Hanley has advised the fund since its inception in 1996. Donald Smith & Co. Founded in 1983, Donald Smith & Co. is a deep-value-oriented firm that manages large-, mid-, and small-cap value portfolios and employs a strictly bottom-up approach. The portfolio managers invest in out-of-favor companies selling at discounts to tangible book value. Donald Smith & Co. looks for companies in the bottom decile of price-to-tangible-book ratios that have a positive outlook for earnings potential over the next two to four years. Donald Smith & Co. has managed a portion of the fund since 2005. The board concluded that each advisor’s experience, stability, depth, and performance, among other factors, warranted continuation of the advisory agreements. Investment performance The board considered the short- and long-term performance of the fund and each advisor, including any periods of outperformance or underperformance relative to a benchmark index and peer group. The board concluded that the performance was such that the advisory arrangement should continue. Information about the fund’s most recent performance can be found in the Performance Summary section of this report. Cost The board concluded that the fund’s expense ratio was well below the average expense ratio charged by funds in its peer group and that the fund’s advisory fee rate was also well below the peer-group average. Information about the fund’s expenses appears in the About Your Fund’s Expenses section of this report as well as in the Financial Statements section, which also includes information about the fund’s advisory fee rate. The board did not consider profitability of Barrow Hanley and Donald Smith & Co. in determining whether to approve the advisory fees, because the firms are independent of Vanguard and the advisory fees are the result of arm’s-length negotiations. 24 The benefit of economies of scale The board concluded that the fund’s shareholders benefit from economies of scale because of breakpoints in the advisory fee schedules for Barrow Hanley and Donald Smith & Co. The breakpoints reduce the effective rate of the fees as the fund’s assets managed by each advisor increase. The board will consider whether to renew the advisory agreements again after a one-year period. 25 Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a fund’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Foreign Holdings. The percentage of a fund represented by securities or depositary receipts of companies based outside the United States. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a fund’s stocks, weighted by the proportion of the fund’s assets invested in each stock. Stocks representing half of the fund’s assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. 26 Price/Earnings Ratio. The ratio of a stock’s current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a company’s future growth. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholder’s equity (net income divided by shareholder’s equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the fund’s trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. 27 The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of F. William McNabb III The Conference Board. Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New IndependentTrustees York and of the National Constitution Center; Chair of the U. S. Presidential Commission for the Study Emerson U. Fullwood of Bioethical Issues. Born 1948. Trustee Since January 2008. Principal Occupation(s) During the Past Five Years: Executive JoAnn Heffernan Heisen Chief Staff and Marketing Officer for North America Born 1950. Trustee Since July 1998. Principal and Corporate Vice President (retired 2008) of Xerox Occupation(s) During the Past Five Years: Corporate Corporation (document management products and Vice President and Chief Global Diversity Officer services); Executive in Residence and 2010 (retired 2008) and Member of the Executive Distinguished Minett Professor at the Rochester Committee (1997–2008) of Johnson & Johnson Institute of Technology; Director of SPX Corporation (pharmaceuticals/medical devices/consumer (multi-industry manufacturing), the United Way of products); Director of Skytop Lodge Corporation Rochester, Amerigroup Corporation (managed health (hotels), the University Medical Center at Princeton, care), the University of Rochester Medical Center, the Robert Wood Johnson Foundation, and the Center Monroe Community College Foundation, and North for Talent Innovation; Member of the Advisory Board Carolina A&T University. of the Maxwell School of Citizenship and Public Affairs at Syracuse University. Rajiv L. Gupta F. Joseph Loughrey Born 1945. Trustee Since December 2001. 2 Born 1949. Trustee Since October 2009. Principal Principal Occupation(s) During the Past Five Years: Occupation(s) During the Past Five Years: President Chairman and Chief Executive Officer (retired 2009) and Chief Operating Officer (retired 2009) of Cummins and President (2006–2008) of Rohm and Haas Co. Inc. (industrial machinery); Chairman of the Board of (chemicals); Director of Tyco International, Ltd. Hillenbrand, Inc. (specialized consumer services); (diversified manufacturing and services), Hewlett- Director of SKF AB (industrial machinery), the Lumina Packard Co. (electronic computer manufacturing), Foundation for Education, and Oxfam America; Executive Officers Chairman of the Advisory Council for the College of Arts and Letters and Member of the Advisory Board to Glenn Booraem the Kellogg Institute for International Studies at the Born 1967. Controller Since July 2010. Principal University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Vanguard Senior ManagementTeam Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Mortimer J. Buckley Chris D. McIsaac Industries, Inc. (housewares/lignite) and of Hyster-Yale Kathleen C. Gubanich Michael S. Miller Materials Handling, Inc. (forklift trucks); Director of Paul A. Heller James M. Norris the National Association of Manufacturers; Chairman Martha G. King Glenn W. Reed of the Board of University Hospitals of Cleveland; John T. Marcante Advisory Chairman of the Board of The Cleveland Museum of Art. Chairman Emeritus and Senior Advisor Peter F. Volanakis Born 1955. Trustee Since July 2009. Principal John J. Brennan Occupation(s) During the Past Five Years: President Chairman, 1996–2009 and Chief Operating Officer (retired 2010) of Corning Chief Executive Officer and President, 1996–2008 Incorporated (communications equipment); Director of SPX Corporation (multi-industry manufacturing); Founder Overseer of the Amos Tuck School of Business Administration at Dartmouth College; Advisor to the John C. Bogle Norris Cotton Cancer Center. Chairman and Chief Executive Officer, 1974–1996 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com CFA ® is a trademark owned by CFA Institute. Fund Information > 800-662-7447 Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q9342 062013 Semiannual Report | April 30, 2013 Vanguard Mid-Cap Growth Fund > For the six months ended April 30, 2013, Vanguard Mid-Cap Growth Fund returned nearly 15%, behind its benchmark index but a shade ahead of the average return of its peers. > Mid-capitalization stocks outperformed both large- and small-caps; value stocks trumped growth. > Industrial stocks were among the fund’s top performers, but consumer discretionary and health care holdings restrained relative returns. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 11 Performance Summary. 12 Financial Statements. 13 About Your Fund’s Expenses. 23 Trustees Approve Advisory Agreements. 25 Glossary. 27 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended April 30, 2013 Total Returns Vanguard Mid-Cap Growth Fund 14.92% Russell Midcap Growth Index 17.75 Mid-Cap Growth Funds Average 14.74 Mid-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Your Fund’s Performance at a Glance October 31, 2012, Through April 30, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Mid-Cap Growth Fund $20.95 $22.68 $0.075 $1.168 1 Chairman’s Letter Dear Shareholder, As the broad stock market continued its rally over the six months ended April 30, 2013, mid-capitalization growth stocks benefited more from their size than their style. Mid-cap equities led their large-and small-cap counterparts, but growth stocks lagged value. Vanguard Mid-Cap Growth Fund returned almost 15%, behind its benchmark, the Russell Midcap Growth Index, and a bit ahead of the average return of its peers. Industrial stocks contributed the most to the fund’s result; holdings in consumer staples also provided a lift. Subpar stock selection in the consumer discretionary and health care sectors held back relative results. The stock rally persisted, but not without challenges Global stocks delivered a vigorous perfor mance, recording gains in five of the six months ended April 30. U.S. equities finished with a strong return of about 15% for the half year. The S&P 500 Index closed April the same way it had March: at a record high amid solid corporate earnings and encouraging economic data. Also following a productive path were international equities, which returned almost 13% for the six months, helped by strength in Japan. Despite the impressive results and relatively low volatility, the period had its share of potential pitfalls. Investors continued to worry about the pace of 2 growth in China and the United States. And the deadly Boston Marathon bombing on April 15 triggered market anxiety. Bonds notched a slight return as yields remained low After sputtering for most of the half year, bonds finished it with a bit of a flourish. The broad U.S. taxable bond market returned 0.9% for the six months, boosted by April’s 1.0% return. The yield of the 10-year U.S. Treasury note closed the period at 1.67%, a couple of ticks below its starting level of 1.69%, and lower still than the 1.85% it registered at the end of March. (Bond yields and prices move in opposite directions.) Municipal bonds returned closer to 2%, with more than half the gains coming in April. The Federal Reserve’s target for short-term interest rates remained pegged between 0% and 0.25%, which kept a firm leash on returns from money market and savings accounts. In a May 1 statement, the Fed said it would continue buying $85 billion a month in U.S. Treasury bonds and mortgage-backed securities until the job market improves substantially. Kenneth Volpert, head of our Taxable Bond Group, noted recently that the Fed’s extraordinary actions to stimulate growth may have, in effect, pulled what would have been future investment gains into Market Barometer Total Returns Periods Ended April 30, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 15.05% 17.17% 5.49% Russell 2000 Index (Small-caps) 16.58 17.69 7.27 Russell 3000 Index (Broad U.S. market) 15.16 17.21 5.63 MSCI All Country World Index ex USA (International) 12.78 14.15 -0.84 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.90% 3.68% 5.72% Barclays Municipal Bond Index (Broad tax-exempt market) 1.78 5.19 6.09 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.28 CPI Consumer Price Index 0.52% 1.06% 1.60% 3 the present. The trade-off, he said, is that once the Fed begins to unwind the stimulus, “future returns are likely to be lower than they otherwise would have been for both bonds and stocks.” Pockets of underperformance, but positive overall results Vanguard Mid-Cap Growth Fund’s two advisors seek to invest in high-quality, midsize companies with growth prospects that exceed that of the Russell Midcap Growth Index. Traditionally, the fund has concentrated on four or five sectors. Over the half year, more than 85% of its assets were held in consumer discretionary, information technology, industrial, financial, and health care stocks. Industrials loomed tallest among this quintet; the fund’s holdings in the car and equipment rental and leasing business were top contributors within the sector. Share prices rose on both mergers and acquisitions activity and on expectations that the improving economy would lead to increased summer travel. Although consumer staples was one of the fund’s smallest sectors, with an average of about 5% of assets during the period, the advisors’ stock choices boosted performance. The fund’s holdings climbed about 46%, about twice as much as their counterparts in the benchmark. Green Mountain Coffee Roasters helped Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Mid-Cap Growth Fund 0.54% 1.35% The fund expense ratio shown is from the prospectus dated February 22, 2013, and represents estimated costs for the current fiscal year. For the six months ended April 30, 2013, the fund’s annualized expense ratio was 0.53%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2012. Peer group: Mid-Cap Growth Funds. 4 most, gaining more than 137%. The company continues to lead the premium single-serve coffee business. The fund also benefited from some of its holdings in the consumer discretionary sector, which accounted for an average of about 22% of assets during the period. Restaurants, hotels, and casinos did well. However, relative performance was hampered by inferior stock choices in the specialty retail category (especially automotive parts and sporting goods) and by missed opportunities in broadcasting and cable. A similar trend played out in the financial, information technology, and health care sectors. All three generated positive returns—at or near double-digits—but lagged their benchmark counterparts. The shortfall was most noticeable in health care’s biotechnology segment, where the fund lacked exposure to the group’s leaders. Within technology and financials, holdings in software and commercial banks also curbed results. Please read the Advisors’ Report that follows this letter for more information about the fund’s performance and portfolio positioning. As stock markets climb, remember to rebalance More than four years have passed since the U.S. stock markets began an impressive recovery from the depths of the 2008–2009 global financial crisis. The S&P 500 Index has risen from a low of 677 on March 9, 2009, to a close of 1,598 on April 30, 2013—a cumulative total return of 158%. International stock markets, while not back to peak levels, have also rebounded strikingly. Such a strong recovery is, of course, a welcome development that few would have predicted several years ago. And investors who have had the discipline to maintain their stock allocation as part of a balanced, diversified portfolio have been able to more than recoup their crisis-era losses. Discipline is just as important in good times as it is in bad. At Vanguard, we have long counseled investors to “stay the course”—to maintain a long-term commitment to a sensible portfolio. But staying the course doesn’t mean you should avoid taking action altogether. Over time, returns will shift the weighting of stocks and bonds in a portfolio, and its asset mix may become more aggressive than originally planned. To manage this risk, investors should periodically consider rebalancing, or adjusting their asset allocation to bring it back to its target. For example, you should consider rebalancing if you’ve established a 60%/40% stock/bond portfolio and you find that your target allocation is now off by 5 percentage points or more. (For more on this topic, see Best Practices for Portfolio Rebalancing , available at vanguard.com/research.) 5 I realize that it’s not easy to contemplate rebalancing when stocks have surged and expectations for bond returns are very modest. However, we believe that bonds will continue to play a valuable role in helping to smooth out stocks’ volatility. Without rebalancing, an investor could end up with a portfolio with an asset mix that’s very different from—and potentially more risky than—the one he or she intended. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 14, 2013 6 Advisors’ Report During the six months ended April 30, 2013, Vanguard Mid-Cap Growth Fund returned 14.92%. Your fund is managed by two independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct, yet complementary, investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the period and of how their portfolio positioning reflects this assessment. These comments were prepared on May 20, 2013. Vanguard Mid-Cap Growth Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Chartwell Investment Partners, 48 1,205 Uses a bottom-up, fundamental, research-driven L.P. stock-selection strategy focusing on companies with sustainable growth, strong management teams, competitive positions, and outstanding product and service offerings. These companies should continually demonstrate growth in earnings per share. William Blair & Company, L.L.C. 48 1,195 Uses a fundamental investment approach in pursuit of superior long-term investment results from growth-oriented companies with leadership positions and strong market presence. Cash Investments 4 99 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 7 Chartwell Investment Partners, L.P. Portfolio Managers: Edward N. Antoian, CFA, CPA, Managing Partner John A. Heffern, Managing Partner and Senior Portfolio Manager The investment environment proved resilient as equity indexes rose, some to prerecession levels or higher. This advance was supported by continuing signs of economic recovery in employment and housing data. During the half year, corporate profitability appeared more robust than underlying sales growth, and Federal Reserve actions continued to support the market. The pace and strength of this economic recovery are entangled with political developments around the globe, and this remains a pervasive concern for financial markets. Accordingly, we are navigating these uncertain times with a portfolio focused on mid-cap companies demonstrating above-average growth potential supported by good products and expanding markets. This approach leads to decisions that steadfastly reflect our bias toward quality, leadership, defensible margins, and a pattern of successfully executing growth-oriented business plans. Stock selection was, on the whole, successful within our top-performing sectors: financials, industrials, and consumer discretionary. Hertz Global Holdings benefited from a stronger earnings outlook driven by solid expense management and pricing discipline. These developments followed improved internal execution and the company’s acquisition of Dollar Thrifty Automotive Group. Manufacturer B/E Aerospace’s investments in research and development helped the company increase its shares of the wide- and narrow-body aircraft markets. Fuel card provider FleetCor Technologies successfully executed its plans to sell higher levels of service to clients and extend its geographic reach, leading to earnings outperformance and raised guidance. Global advertising agency Interpublic Group improved top-line execution and expanded margins after two years of material client losses. Apparel company Hanesbrands captured market share and improved margins after key innovations increased sales and distribution. Deflationary cotton prices and free cash flow generation helped as well. The portfolio also benefited from holdings in Cabot Oil & Gas, where price appreciation was driven by strong production growth, margin expansion, and disciplined cost control aided by higher commodity prices. Southeast regional bank Regions Financial gained strength from improved credit quality and cost management. Lastly, as the outlook for a freight-related rebound improved, Genesee & Wyoming, a U.S. short-line railroad operator and Australian regional rail provider, performed well following its acquisition of RailAmerica. 8 Technology and consumer staples holdings were the biggest detractors from performance. TIBCO Software reported poor results related to large-deal weakness, reduced federal spending, and bad sales execution; it also continued to struggle with an internal sales management change. Data warehouse and analytics provider Teradata suffered from softer organic revenue growth and margin pressure as macroeconomic factors delayed customers’ decision-making. Riverbed Technology, a provider of wide area network (WAN) optimization solutions, also detracted. Market saturation led to a slowdown in the company’s core market, and its acquisition of OPNET Technologies pushed down margins and failed to reignite growth as expected. In consumer discretionary, automotive parts and accessories retailer AutoZone, which experienced decelerating sales growth as demand waned during the mild winter season, also held back returns. An underweighted allocation to the consumer staples sector further hurt performance. Humana, a managed-care organization, underestimated costs for new members and underpriced this business, triggering a lower earnings outlook. Medical technology company Volcano lowered its revenue guidance as the number of PCI (percutaneous coronary intervention) procedures performed in the United States declined. William Blair & Company, L.L.C. Portfolio Managers: Robert C. Lanphier, Principal David Ricci, CFA, Principal U.S. housing and employment data released over the past six months were encouraging as the gradual economic recovery continued. Global central bank policy and positive trends in capital spending, merger and acquisition activity, and early signs of improved asset flows into U.S. equity mutual funds all supported the stock market’s advance. Consumer staples, financials, and energy were among the best-performing sectors in the Russell Midcap Growth Index; information technology was the main standout on the downside. From a style perspective, the market exhibited a strong valuation sensitivity within the growth benchmark, and cheaper stocks strongly outperformed. Performance was hurt by both stock selection and style factors, including the market’s preferences for more cyclical companies and cheaper stocks. Stock selection in consumer discretionary disappointed. Specialty mattress company Select Comfort announced weaker-than-expected sales attributed to poor media-buying execution. Dick’s Sporting Goods underperformed after management lowered forward earnings guidance because of higher investment spending plans. In health care, veterinary supply 9 and services company Idexx Laboratories lagged as it faced an increased price-to-earnings multiple and skepticism about 2013 growth. On the upside, stock selection in consumer staples added most to relative performance. Single-serve beverage company Green Mountain Coffee Roasters was the top contributor, reporting strong sales and cash flow metrics and its new chief executive officer’s plan for future sales growth and cost improvements. Infant formula maker Mead Johnson Nutrition experienced a rebound in its Chinese business following a sluggish economy and an ill-timed price increase last year. While most major equity market indexes have recently reached new all-time highs, risks remain. Continued fiscal debate in Washington, D.C.; unfolding effects of the U.S. tax increases and spending cuts; the health of European and emerging economies; and the threat of war all could affect the current positive sentiment. Although monthly data can be volatile, the U.S. economy appears to be continuing the gradual improvement of the past four years. Encouraging data points on employment and, especially, housing drove the market in the first quarter and instilled confidence that the recovery is self-sustaining. And corporate balance sheets remain strong, giving companies the ability to invest or increase merger and acquisition activities, either of which would encourage the stock market. In our opinion, with operating margins already high, investors are likely to gravitate to companies with idiosyncratic revenue or margin drivers. This is fundamental to our investment process. We continue to find good ideas across sectors, and we are confident in our portfolio of well-managed companies with solid competitive positions and stocks that are attractively valued in relation to the expected growth and consistency of their business. 10 Mid-Cap Growth Fund Fund Profile As of April 30, 2013 Portfolio Characteristics DJ U.S. Russell Total Midcap Market Growth FA Fund Index Index Number of Stocks 115 461 3,587 Median Market Cap $6.5B $9.8B $40.7B Price/Earnings Ratio 22.9x 24.3x 18.1x Price/Book Ratio 3.5x 4.9x 2.3x Return on Equity 16.0% 19.1% 16.6% Earnings Growth Rate 17.4% 14.2% 9.7% Dividend Yield 0.6% 1.1% 2.0% Foreign Holdings 0.4% 0.0% 0.0% Turnover Rate (Annualized) 85% — — Ticker Symbol VMGRX — — Expense Ratio 1 0.54% — — 30-Day SEC Yield 0.09% — — Short-Term Reserves 2.4% — — Sector Diversification (% of equity exposure) DJ U.S. Russell Total Midcap Market Growth FA Fund Index Index Consumer Discretionary 24.3% 25.4% 12.6% Consumer Staples 3.3 8.1 9.6 Energy 5.7 5.5 9.8 Financials 14.1 8.4 17.5 Health Care 12.3 13.1 12.3 Industrials 19.9 15.1 10.8 Information Technology 17.5 15.7 17.2 Materials 1.7 6.2 3.8 Telecommunication Services 1.0 1.8 2.7 Utilities 0.2 0.7 3.7 Volatility Measures DJ U.S. Russell Total Midcap Market Growth FA Index Index R-Squared 0.97 0.92 Beta 0.94 1.04 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Dick's Sporting Goods Inc. Specialty Stores 2.3% Amphenol Corp. Class A Electronic Components 2.0 Citrix Systems Inc. Application Software 1.6 Affiliated Managers Asset Management Group Inc. & Custody Banks 1.6 O'Reilly Automotive Inc. Automotive Retail 1.6 Perrigo Co. Pharmaceuticals 1.5 AMETEK Inc. Electrical Components & Equipment 1.4 Stericycle Inc. Environmental & Facilities Services 1.4 HMS Holdings Corp. Health Care Technology 1.4 IDEXX Laboratories Inc. Health Care Equipment 1.4 Top Ten 16.2% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated February 22, 2013, and represents estimated costs for the current fiscal year. For the six months ended April 30, 2013, the annualized expense ratio was 0.53%. 11 Mid-Cap Growth Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2002, Through April 30, 2013 Average Annual Total Returns: Periods Ended March 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Mid-Cap Growth Fund 12/31/1997 11.41% 8.61% 11.48% See Financial Highlights for dividend and capital gains information. 12 Mid-Cap Growth Fund Financial Statements (unaudited) Statement of Net Assets As of April 30, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (93.7%) 1 Consumer Discretionary (23.1%) Dick’s Sporting Goods Inc. 1,183,845 56,943 * O’Reilly Automotive Inc. 362,500 38,904 * Dollar General Corp. 569,826 29,682 Group 1 Automotive Inc. 456,160 27,589 * Carter’s Inc. 414,025 27,073 * Hanesbrands Inc. 526,520 26,410 * Bed Bath & Beyond Inc. 366,200 25,195 Harley-Davidson Inc. 452,500 24,729 GNC Holdings Inc. Class A 526,875 23,883 VF Corp. 133,850 23,855 Wyndham Worldwide Corp. 366,475 22,018 Interpublic Group of Cos. Inc. 1,415,955 19,597 * Lululemon Athletica Inc. 245,200 18,667 * Sally Beauty Holdings Inc. 619,920 18,635 Domino’s Pizza Inc. 336,745 18,588 * Select Comfort Corp. 826,860 17,546 Six Flags Entertainment Corp. 232,025 16,908 * Fossil Inc. 171,800 16,857 Chico’s FAS Inc. 864,275 15,790 Williams-Sonoma Inc. 280,700 15,068 DR Horton Inc. 556,375 14,510 * Chipotle Mexican Grill Inc. Class A 39,500 14,346 Ralph Lauren Corp. Class A 78,530 14,260 * Penn National Gaming Inc. 226,650 13,270 Guess? Inc. 471,795 13,059 * Pandora Media Inc. 696,700 9,705 Harman International Industries Inc. 173,613 7,762 Tractor Supply Co. 58,600 6,280 577,129 Market Value Shares ($000) Consumer Staples (3.0%) Mead Johnson Nutrition Co. 394,100 31,958 * Green Mountain Coffee Roasters Inc. 438,445 25,167 McCormick & Co. Inc. 252,800 18,186 75,311 Energy (5.2%) * Denbury Resources Inc. 1,973,200 35,301 * Concho Resources Inc. 205,265 17,679 * Cameron International Corp. 241,600 14,870 Oceaneering International Inc. 196,325 13,776 * Gulfport Energy Corp. 262,300 13,689 Helmerich & Payne Inc. 218,200 12,791 Cabot Oil & Gas Corp. 168,840 11,490 Range Resources Corp. 150,800 11,087 130,683 Exchange-Traded Fund (0.3%) 2 Vanguard Mid-Cap ETF 82,700 7,818 Financials (12.9%) * Affiliated Managers Group Inc. 251,285 39,120 LPL Financial Holdings Inc. 1,016,963 35,146 * Signature Bank 449,300 32,174 Regions Financial Corp. 3,203,145 27,195 Huntington Bancshares Inc. 3,667,800 26,298 * IntercontinentalExchange Inc. 154,685 25,203 T. Rowe Price Group Inc. 335,800 24,345 First Republic Bank 617,500 23,453 Zions Bancorporation 765,275 18,841 * CIT Group Inc. 407,525 17,324 13 Mid-Cap Growth Fund Market Value Shares ($000) Discover Financial Services 367,050 16,055 XL Group plc Class A 502,720 15,655 SEI Investments Co. 481,500 13,800 Lazard Ltd. Class A 196,325 6,655 321,264 Health Care (11.5%) Perrigo Co. 305,000 36,420 * HMS Holdings Corp. 1,422,836 35,870 * IDEXX Laboratories Inc. 406,455 35,752 * Mettler-Toledo International Inc. 121,045 25,293 * HealthSouth Corp. 887,331 24,401 * MEDNAX Inc. 196,333 17,421 * Covance Inc. 223,100 16,634 * Mylan Inc. 571,145 16,626 * Waters Corp. 173,730 16,053 * Alexion Pharmaceuticals Inc. 130,875 12,826 Cooper Cos. Inc. 116,012 12,808 * Sirona Dental Systems Inc. 159,455 11,726 * ICON plc 339,125 10,893 * BioMarin Pharmaceutical Inc. 145,750 9,561 * Akorn Inc. 395,646 5,954 288,238 Industrials (18.8%) AMETEK Inc. 887,405 36,126 * Stericycle Inc. 332,890 36,059 * B/E Aerospace Inc. 562,230 35,274 * Hertz Global Holdings Inc. 1,252,350 30,157 * Clean Harbors Inc. 507,500 28,912 Equifax Inc. 404,700 24,768 TransDigm Group Inc. 163,700 24,031 JB Hunt Transport Services Inc. 321,800 22,870 * WESCO International Inc. 303,415 21,752 Fastenal Co. 438,735 21,520 * Old Dominion Freight Line Inc. 484,865 18,667 Waste Connections Inc. 486,440 18,460 Nordson Corp. 263,700 18,325 * Jacobs Engineering Group Inc. 336,100 16,966 Donaldson Co. Inc. 458,612 16,684 * IHS Inc. Class A 160,550 15,642 * Verisk Analytics Inc. Class A 242,835 14,883 Actuant Corp. Class A 464,050 14,525 Hubbell Inc. Class B 147,550 14,159 West Corp. 669,726 14,064 * Genesee & Wyoming Inc. Class A 163,620 13,941 Graco Inc. 201,000 12,167 469,952 Market Value Shares ($000) Information Technology (16.4%) Amphenol Corp. Class A 656,300 49,564 * Citrix Systems Inc. 644,755 40,084 * Trimble Navigation Ltd. 1,202,022 34,546 Genpact Ltd. 1,563,422 29,080 * Vantiv Inc. Class A 1,150,200 25,914 * SolarWinds Inc. 357,000 18,153 * FleetCor Technologies Inc. 235,073 18,077 * VeriSign Inc. 389,900 17,963 * CoStar Group Inc. 165,179 17,907 FEI Co. 271,888 17,368 * NCR Corp. 621,075 16,937 * Guidewire Software Inc. 367,000 14,709 * Semtech Corp. 452,150 14,501 * ON Semiconductor Corp. 1,720,300 13,522 * Akamai Technologies Inc. 302,000 13,261 * PTC Inc. 550,305 13,213 Intuit Inc. 200,640 11,966 * Informatica Corp. 356,975 11,755 * RealPage Inc. 510,973 10,424 Linear Technology Corp. 252,850 9,229 * TIBCO Software Inc. 369,420 7,170 * Silicon Laboratories Inc. 139,264 5,530 410,873 Materials (1.5%) Airgas Inc. 257,500 24,888 Cytec Industries Inc. 156,400 11,395 36,283 Telecommunication Services (1.0%) * SBA Communications Corp. Class A 309,200 24,424 Total Common Stocks (Cost $1,842,155) Temporary Cash Investments (6.0%) 1 Money Market Fund (5.9%) 3 Vanguard Market Liquidity Fund, 0.142% 146,257,084 146,257 Face Amount ($000) U.S. Government and Agency Obligations (0.1%) Fannie Mae Discount Notes, 0.120%, 6/5/13 2,800 2,799 Fannie Mae Discount Notes, 0.110%, 8/21/13 500 500 Federal Home Loan Bank Discount Notes, 0.120%, 6/12/13 100 100 14 Mid-Cap Growth Fund Face Market Amount Value ($000) ($000) Federal Home Loan Bank Discount Notes, 0.110%, 9/20/13 200 200 Freddie Mac Discount Notes, 0.115%, 5/21/13 100 100 3,699 Total Temporary Cash Investments (Cost $149,956) Total Investments (99.7%) (Cost $1,992,111) Other Assets and Liabilities (0.3%) Other Assets 23,015 Liabilities (15,666) 7,349 Net Assets (100%) Applicable to 110,204,607 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At April 30, 2013, net assets consisted of: Amount ($000) Paid-in Capital 1,888,749 Overdistributed Net Investment Income (4,334) Accumulated Net Realized Gains 112,782 Unrealized Appreciation (Depreciation) Investment Securities 499,820 Futures Contracts 2,263 Net Assets See Note A in Notes to Financial Statements. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 97.3% and 2.4%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $3,699,000 have been segregated as initial margin for open futures contracts. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. See accompanying Notes, which are an integral part of the Financial Statements. 15 Mid-Cap Growth Fund Statement of Operations Six Months Ended April 30, 2013 ($000) Investment Income Income Dividends 1 8,700 Interest 1 115 Security Lending 249 Total Income 9,064 Expenses Investment Advisory Fees—Note B Basic Fee 2,458 Performance Adjustment 431 The Vanguard Group—Note C Management and Administrative 2,935 Marketing and Distribution 251 Custodian Fees 13 Shareholders’ Reports 11 Trustees’ Fees and Expenses 4 Total Expenses 6,103 Expenses Paid Indirectly (52) Net Expenses 6,051 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 1 102,424 Futures Contracts 8,705 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 200,570 Futures Contracts 4,571 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $97,000, $112,000, and $0, respectively. See accompanying Notes, which are an integral part of the Financial Statements. 16 Mid-Cap Growth Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 3,013 3,854 Realized Net Gain (Loss) 111,129 135,148 Change in Unrealized Appreciation (Depreciation) 205,141 47,454 Net Increase (Decrease) in Net Assets Resulting from Operations 319,283 186,456 Distributions Net Investment Income (7,620) (2,808) Realized Capital Gain 1 (118,662) (33,038) Total Distributions (126,282) (35,846) Capital Share Transactions Issued 260,169 517,292 Issued in Lieu of Cash Distributions 122,777 34,905 Redeemed (205,910) (377,167) Net Increase (Decrease) from Capital Share Transactions 177,036 175,030 Total Increase (Decrease) 370,037 325,640 Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2013 and 2012 short-term gain distributions totaling $32,409,000 and $0, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed (overdistributed) net investment income of ($4,334,000) and $273,000. See accompanying Notes, which are an integral part of the Financial Statements. 17 Mid-Cap Growth Fund Financial Highlights Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 033 . 041 . 040 1 .001 .021 2 .035 Net Realized and Unrealized Gain (Loss) on Investments 2.940 1.892 1.840 3.697 2.059 (8.024) Total from Investment Operations 2.973 1.933 1.880 3.698 2.080 (7.989) Distributions Dividends from Net Investment Income (. 075) (. 030) (. 020) (. 018) (. 040) (. 045) Distributions from Realized Capital Gains (1.168) (. 353) — — — (1.046) Total Distributions (1.243) (. 383) (. 020) (. 018) (. 040) (1.091) Net Asset Value, End of Period Total Return 3 14.92% 10.24% 10.72% 26.70% 17.70% -40.02% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,499 $2,129 $1,804 $1,562 $1,229 $881 Ratio of Total Expenses to Average Net Assets 4 0.53% 0.54% 0.53% 0.51% 0.60% 0.55% Ratio of Net Investment Income to Average Net Assets 0.26% 0.19% 0.20% 1 0.00% 0.16% 2 0.20% Portfolio Turnover Rate 85% 97% 127% 88% 125% 85% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Net investment income per share and the ratio of net investment income to average net assets include $.02 and 0.11%, respectively, resulting from a special dividend from VeriSign Inc. in December 2010. 2 Net investment income per share and the ratio of net investment income to average net assets include $.02 and 0.19%, respectively, resulting from a special dividend from TransDigm Group Inc. in October 2009. 3 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 4 Includes performance-based investment advisory fee increases (decreases) of 0.04%, 0.04%, 0.01%, (0.01%), 0.02%, and 0.03%. See accompanying Notes, which are an integral part of the Financial Statements. 18 Mid-Cap Growth Fund Notes to Financial Statements Vanguard Mid-Cap Growth Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended April 30, 2013, the fund’s average investments in long and short futures contracts represented 4% and 0% of net assets, respectively, based on quarterly average aggregate settlement values. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2009–2012), and for the period ended April 30, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted and settled on the next business day. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 19 Mid-Cap Growth Fund 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. William Blair & Company, L.L.C., and Chartwell Investment Partners, L.P., each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee of William Blair & Company, L.L.C., is subject to quarterly adjustments based on performance for the preceding five years relative to the Russell Midcap Growth Index. The basic fee of Chartwell Investment Partners, L.P., is subject to quarterly adjustments based on performance for the preceding three years relative to the Russell Midcap Growth Index. The Vanguard Group manages the cash reserves of the fund on an at-cost basis. For the six months ended April 30, 2013, the aggregate investment advisory fee represented an effective annual basic rate of 0.21% of the fund’s average net assets, before an increase of $431,000 (0.04%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2013, the fund had contributed capital of $314,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.13% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the fund’s management and administrative expenses. For the six months ended April 30, 2013, these arrangements reduced the fund’s expenses by $52,000 (an annual rate of 0.00% of average net assets). E. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). 20 Mid-Cap Growth Fund The following table summarizes the market value of the fund’s investments as of April 30, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 2,341,975 — — Temporary Cash Investments 146,257 3,699 — Futures Contracts—Assets 1 733 — — Futures Contracts—Liabilities 1 (20) — — Total 2,488,945 3,699 — 1 Represents variation margin on the last day of the reporting period. F. At April 30, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P MidCap 400 Index June 2013 601 69,578 1,684 S&P 500 Index June 2013 48 19,106 534 E-mini S&P 500 Index June 2013 23 1,831 45 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. G. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. At April 30, 2013, the cost of investment securities for tax purposes was $1,992,111,000. Net unrealized appreciation of investment securities for tax purposes was $499,820,000, consisting of unrealized gains of $512,733,000 on securities that had risen in value since their purchase and $12,913,000 in unrealized losses on securities that had fallen in value since their purchase. H. During the six months ended April 30, 2013, the fund purchased $964,694,000 of investment securities and sold $929,945,000 of investment securities, other than temporary cash investments. 21 Mid-Cap Growth Fund I. Capital shares issued and redeemed were: Six Months Ended Year Ended April 30, 2013 October 31, 2012 Shares Shares (000) (000) Issued 12,092 25,159 Issued in Lieu of Cash Distributions 6,078 1,898 Redeemed (9,594) (18,416) Net Increase (Decrease) in Shares Outstanding 8,576 8,641 J. In preparing the financial statements as of April 30, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 22 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 23 Six Months Ended April 30, 2013 Beginning Ending Expenses Account Value Account Value Paid During Mid-Cap Growth Fund 10/31/2012 4/30/2013 Period Based on Actual Fund Return $1,000.00 $1,149.19 $2.82 Based on Hypothetical 5% Yearly Return 1,000.00 1,022.17 2.66 The calculations are based on expenses incurred in the most recent six-month period. The fund’s annualized six-month expense ratio for that period is 0.53%. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 24 Trustees Approve Advisory Agreements The board of trustees of Vanguard Mid-Cap Growth Fund has renewed the fund’s investment advisory agreements with Chartwell Investment Partners, L.P. (Chartwell), and William Blair & Company, L.L.C (William Blair & Company). The board determined that the retention of the advisors was in the best interests of the fund and its shareholders. The board based its decision upon an evaluation of each advisor’s investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the agreements. Rather, it was the totality of the circumstances that drove the board’s decision. Nature, extent, and quality of services The board considered the quality of the fund’s investment management services, and took into account the organizational depth and stability of each advisor. The board noted the following: Chartwell. Founded in 1997, Chartwell has expertise in small- and mid-cap equity management. The firm employs a fundamental bottom-up strategy in seeking companies with superior growth potential that are trading at reasonable valuations. Chartwell uses a team approach to managing assets. The team invests in companies that have demonstrated strong earnings-per-share growth and have achieved strong competitive positions while serving a meaningful customer base. The team will invest opportunistically when stocks are attractively valued, yet it will concentrate holdings in those companies best positioned for rapid growth, all with an intermediate-term time horizon in mind. Chartwell has advised a portion of the fund since 2006. William Blair & Company. Founded in 1935, William Blair & Company is an independently owned, full-service investment firm. The firm’s investment process relies on thorough in-depth fundamental analysis. Based on this process, the advisor invests in companies that it believes are high quality and have sustainable, above-average growth. In selecting stocks, the advisor considers a company’s leadership position within the market it serves, the quality of its products or services, its return on equity, its accounting policies, and the quality of the management team. William Blair & Company has advised a portion of the fund since 2006. The board concluded that each advisor’s experience, stability, depth, and performance, among other factors, warranted continuation of the advisory agreements. Investment performance The board considered the fund’s performance since 2006 (when the advisors began managing the fund), including any periods of outperformance or underperformance relative to a benchmark index and peer group. The board concluded that the performance was such that the advisory arrangement should continue. Information about the fund’s most recent performance can be found in the Performance Summary section of this report. Cost The board concluded that the fund’s expense ratio was well below the average expense ratio charged by funds in its peer group and that the fund’s advisory fee rate was also well below the peer-group average. Information about the fund’s expenses appears in the About Your Fund’s Expenses section of this report as well as in the Financial Statements section, which also includes information about the fund’s advisory fee rate. 25 The board did not consider profitability of Chartwell and William Blair & Company in determining whether to approve the advisory fees, because the firms are independent of Vanguard and the advisory fees are the result of arm’s-length negotiations. The benefit of economies of scale The board concluded that the fund’s shareholders benefit from economies of scale because of breakpoints in the advisory fee schedules for Chartwell and William Blair & Company. The breakpoints reduce the effective rate of the fees as the fund’s assets managed by each advisor increase. The board will consider whether to renew the advisory agreements again after a one-year period. 26 Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a fund’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Foreign Holdings. The percentage of a fund represented by securities or depositary receipts of companies based outside the United States. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a fund’s stocks, weighted by the proportion of the fund’s assets invested in each stock. Stocks representing half of the fund’s assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. 27 Price/Earnings Ratio. The ratio of a stock’s current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a company’s future growth. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholder’s equity (net income divided by shareholder’s equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the fund’s trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. 28 This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of The Conference Board. F. William McNabb III Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Years: Chairman of the Board of The Vanguard Group, Inc., and of each of the investment companies served by The Vanguard Group, since January 2010; Director of The Vanguard Group since 2008; Chief Executive Officer and President of The Vanguard Group and of each of the investment companies served by The Vanguard Group since 2008; Director of Vanguard Marketing Corporation; Managing Director of The Vanguard Group (1995–2008). IndependentTrustees Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal Occupation(s) During the Past Five Years: Executive Chief Staff and Marketing Officer for North America and Corporate Vice President (retired 2008) of Xerox Corporation (document management products and services); Executive in Residence and 2010 Distinguished Minett Professor at the Rochester Institute of Technology; Director of SPX Corporation (multi-industry manufacturing), the United Way of Rochester, Amerigroup Corporation (managed health care), the University of Rochester Medical Center, Monroe Community College Foundation, and North Carolina A&T University. Rajiv L. Gupta Born 1945. Trustee Since December 2001. 2 Principal Occupation(s) During the Past Five Years: Chairman and Chief Executive Officer (retired 2009) and President (2006–2008) of Rohm and Haas Co. (chemicals); Director of Tyco International, Ltd. (diversified manufacturing and services), Hewlett- Packard Co. (electronic computer manufacturing), Amy Gutmann Born 1949. Trustee Since June 2006. Principal Occupation(s) During the Past Five Years: President of the University of Pennsylvania; Christopher H. Browne Distinguished Professor of Political Science in the School of Arts and Sciences with secondary appointments at the Annenberg School for Communication and the Graduate School of Education of the University of Pennsylvania; Member of the National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New York and of the National Constitution Center; Chair of the U.S. Presidential Commission for the Study of Bioethical Issues. JoAnn Heffernan Heisen Born 1950. Trustee Since July 1998. Principal Occupation(s) During the Past Five Years: Corporate Vice President and Chief Global Diversity Officer (retired 2008) and Member of the Executive Committee (1997–2008) of Johnson & Johnson (pharmaceuticals/medical devices/consumer products); Director of Skytop Lodge Corporation (hotels), the University Medical Center at Princeton, the Robert Wood Johnson Foundation, and the Center for Talent Innovation; Member of the Advisory Board of the Maxwell School of Citizenship and Public Affairs at Syracuse University. F. Joseph Loughrey Born 1949. Trustee Since October 2009. Principal Occupation(s) During the Past Five Years: President and Chief Operating Officer (retired 2009) of Cummins Inc. (industrial machinery); Chairman of the Board of Hillenbrand, Inc. (specialized consumer services); Director of SKF AB (industrial machinery), the Lumina Foundation for Education, and Oxfam America; Executive Officers Chairman of the Advisory Council for the College of Arts and Letters and Member of the Advisory Board to Glenn Booraem the Kellogg Institute for International Studies at the Born 1967. Controller Since July 2010. Principal University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Vanguard Senior ManagementTeam Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Mortimer J. Buckley Chris D. McIsaac Industries, Inc. (housewares/lignite) and of Hyster-Yale Kathleen C. Gubanich Michael S. Miller Materials Handling, Inc. (forklift trucks); Director of Paul A. Heller James M. Norris the National Association of Manufacturers; Chairman Martha G. King Glenn W. Reed of the Board of University Hospitals of Cleveland; John T. Marcante Advisory Chairman of the Board of The Cleveland Museum of Art. Chairman Emeritus and Senior Advisor Peter F. Volanakis Born 1955. Trustee Since July 2009. Principal John J. Brennan Occupation(s) During the Past Five Years: President Chairman, 1996–2009 and Chief Operating Officer (retired 2010) of Corning Chief Executive Officer and President, 1996–2008 Incorporated (communications equipment); Director of SPX Corporation (multi-industry manufacturing); Founder Overseer of the Amos Tuck School of Business Administration at Dartmouth College; Advisor to the John C. Bogle Norris Cotton Cancer Center. Chairman and Chief Executive Officer, 1974–1996 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 CFA ® is a trademark owned by CFA Institute. Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q3012 062013 Semiannual Report | April 30, 2013 Vanguard International Explorer TM Fund > For the six months ended April 30, 2013, Vanguard International Explorer Fund returned 15.18%, trailing the return of its benchmark index and the average return of peer funds. > International stocks rose smartly, although not quite as strongly as U.S. equities. > The fund’s holdings in developed Asian markets continued to underperform despite healthy gains. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 12 Performance Summary. 14 Financial Statements. 15 About Your Fund’s Expenses. 30 Glossary. 32 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended April 30, 2013 Total Returns Vanguard International Explorer Fund 15.18% S&P EPAC SmallCap Index 17.31 International Small-Cap Funds Average 16.23 International Small-Cap Funds Average: Derived from data provided by Lipper Inc. Your Fund’s Performance at a Glance October 31, 2012, Through April 30, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard International Explorer Fund $14.50 $16.25 $0.405 $0.000 1 Chairman’s Letter Dear Shareholder, International stocks—particularly those of smaller companies—advanced strongly over the six months ended April 30, 2013, thanks in large part to a sharp rebound in the Japanese market. Stocks in the more advanced Pacific region economies outpaced those of emerging markets and Europe’s developed markets. Vanguard International Explorer Fund returned 15.18% for the six months. The fund trailed its benchmark index, the Standard & Poor’s EPAC (Europe Pacific Asia Composite) SmallCap Index, and the average return of its peers. As was the case at the end of the fund’s fiscal year six months ago, European holdings were the best performers relative to the index, whereas holdings in developed Pacific markets, while returning about 18% during the most recent period, still underperformed the correlating stocks in the index. The stock rally persisted, but not without challenges Global stocks delivered a vigorous perfor­ mance, advancing in five of the six months ended April 30. 2 U.S. equities finished the half year with a robust return of about 15%. The Standard & Poor’s 500 Index closed April the same way it had March: at a record high amid solid corporate earnings and encouraging economic data. Also following a productive path were international equities, which returned almost 13% in aggregate for the six months, helped by strength in Japan. Despite the impressive results and relatively low volatility, the period had its share of potential pitfalls. Investors continued to worry about the pace of economic growth in China and the United States. And the deadly Boston Marathon bombing on April 15 triggered market anxiety. Bonds notched a slight return as yields remained low Bonds, after sputtering for most of the half year, finished it with a bit of a flourish. The broad U.S. taxable bond market returned 0.9% for the six months, following a 1.0% boost in April. The yield of the 10­year U.S. Treasury note closed the period at 1.67%, a couple of ticks below its starting level of 1.69% and lower still than the 1.85% it registered at the end of March. (Bond yields and prices move in opposite directions.) Municipal bonds delivered a return closer to 2%, with more than half the gain coming in April. The Federal Reserve’s target for short­term interest rates remained pegged between 0% and Market Barometer Total Returns Periods Ended April 30, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 15.05% 17.17% 5.49% Russell 2000 Index (Small-caps) 16.58 17.69 7.27 Russell 3000 Index (Broad U.S. market) 15.16 17.21 5.63 MSCI All Country World Index ex USA (International) 12.78 14.15 -0.84 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.90% 3.68% 5.72% Barclays Municipal Bond Index (Broad tax-exempt market) 1.78 5.19 6.09 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.28 CPI Consumer Price Index 0.52% 1.06% 1.60% 3 0.25%, which kept a firm leash on returns from money market and savings accounts. In a May 1 statement, the Fed said it would continue buying $85 billion in Treasury bonds and mortgage­backed securities each month until the job market improves substantially. Kenneth Volpert, head of our Taxable Bond Group, noted recently that the Fed’s extraordinary actions to stimulate growth may have, in effect, pulled what would have been future investment gains into the present. The trade­off, he said, is that once the Fed begins to unwind the stimulus, “future returns are likely to be lower than they otherwise would have been for both bonds and stocks.” Japan’s booming market was a leading contributor Vanguard International Explorer Fund earned strong returns in most markets during the six months; its holdings gained in 29 countries and retreated in only three. The Japanese stocks selected by the fund’s two advisors provided the largest contribution to returns. These stocks, accounting for about 18% of fund assets on average, returned about 23%. Results for U.S.­based investors would have been even stronger if not for an 18% decline in the value of the Japanese yen. The yen’s dramatic fall—which Japan hopes will boost the nation’s export­driven economy by lowering the price Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average International Explorer Fund 0.43% 1.55% The fund expense ratio shown is from the prospectus dated February 22, 2013, and represents estimated costs for the current fiscal year. For the six months ended April 30, 2013, the fund’s annualized expense ratio was 0.36%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2012. Peer group: International Small-Cap Funds. 4 of its goods overseas—was part of the bullish storyline in Tokyo, as investor enthusiasm rose sharply after the election of a new government apparently determined to combat deflation and shake the country out of its long economic torpor. However, the fund’s Japanese portfolio trailed the overall Japanese small­ capitalization market by five percentage points of return as selections in the information technology and consumer discretionary sectors underperformed. In the International Explorer Fund’s European portfolio—which made up more than half of fund assets, on Investment insight The difference between U.S. and non-U.S. returns is still meaningful Stocks outside the United States have always performed differently from domestic stocks. As the accompanying chart shows, the difference between the two groups has lessened in recent years, even as each group takes a turn outperforming the other. Despite the closer correlation recently, the returns of non­U.S. stocks remain different enough to offer a diversification benefit. That’s why we continue to suggest that investors consider allocating a portion of their stock assets to international markets, which collectively make up close to 55% of global market capitalization. Our research indicates that a 20% allocation to non­U.S. stocks may be a reasonable starting point for investors to consider in their stock portfolios. (For more insight, see Considerations for Investing in Non-U.S. Equities , available at vanguard.com/research.) Trailing 12-month return differential between U.S. and non-U.S. stocks Notes: U.S. equities are represented by the MSCI USA Index; international equities are represented by the MSCI World Index ex USA from 1982 through 1987 and the MSCI All Country World Index ex USA thereafter. Data through December 31, 2012. Sources: Vanguard, Thomson Reuters Datastream, and MSCI. 5 average—outperforming stocks in Ireland, Sweden, and Italy helped the fund beat the aggregate return of the European small­cap market. The fund was underweighted in France and Switzerland, and its holdings in those countries were relative under­performers; otherwise it would have done even better in Europe against the index. In emerging markets, International Explorer’s holdings came close to matching the return of their index counterparts. But the fund’s overall relative performance was hurt by its outsize exposure to emerging markets, which collectively rose much less than developed markets and thus served as a competitive hindrance. The fund’s strongest performers were in Indonesia, while stocks in Singapore and Brazil were notable detractors. Looking across industries, all ten sectors gained ground, with eight of them posting returns of 10% or more for the fund. Nonetheless, outperformance in materials and financials wasn’t enough to offset underperformance in consumer discretionary and industrials. For more information on the investment strategies and positioning of the fund’s two advisors, please see the Advisors’ Report that follows this letter. The wisdom of rebalancing holds true as stocks climb Since March 2009—the depths of the financial crisis—the MSCI All Country World Index ex USA has produced a cumulative total return of more than 100% for U.S.­based investors. The U.S. stock market has done better still. Such a strong recovery is, of course, a welcome development that few would have predicted four years ago. And investors with the discipline to maintain their stock allocation as part of a balanced, diversified portfolio have participated in the rebound. Discipline is just as important in good times as in bad. At Vanguard, we have long counseled investors to “stay the course”—to maintain a long­term commitment to a sensible portfolio. But staying the course doesn’t mean you should avoid taking action altogether. Over time, returns will shift the weighting of stocks and bonds in a portfolio, and its asset mix may become more aggressive than originally planned. To manage this risk, investors should periodically consider rebalancing—adjusting their asset allocation to bring it back to its target. 6 For example, you should consider rebalancing if you’ve established a 60%/40% stock/bond portfolio and you find that your target allocation is now off by 5 percentage points or more. (For more on this topic, see Best Practices for Portfolio Rebalancing , available at vanguard.com/research.) I realize it’s not easy to contemplate rebalancing when stocks have surged and expectations for bond returns are very modest. However, we believe that bonds will continue to play a valuable role in helping to smooth out stocks’ volatility. Without rebalancing, an investor could end up with a portfolio that’s very different from—and potentially riskier than—what he or she intended. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 16, 2013 7 Advisors’ Report For the six months ended April 30, 2013, Vanguard International Explorer Fund returned 15.18%. Your fund is managed by two independent advisors, a strategy that enhances its diversification by providing exposure to distinct yet complementary investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the year and of how their portfolio positioning reflects this assessment. These comments were prepared on May 20, 2013. Schroder Investment Management North America Inc. Portfolio Manager: Matthew F. Dobbs Head of Global Small Companies International small­cap equities made progress over the six­month period, with the S&P EPAC SmallCap Index rising 17.31%. These stocks marginally outperformed those of larger companies, which rose 16.38% as represented by the S&P EPAC Large/MidCap Index. Vigorous indications of support for European peripheral markets from the European Central Bank calmed nerves around the Eurozone; accommodative monetary conditions elsewhere and generally Vanguard International Explorer Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Schroder Investment 90 1,811 The advisor employs a fundamental investment Management North America Inc. approach that considers macroeconomic factors while focusing primarily on company-specific factors, including a company’s potential for long-term growth, financial condition, quality of management, and sensitivity to cyclical factors. The advisor also considers the relative value of a company’s securities compared with those of other companies and the market as a whole. Wellington Management 6 125 The advisor employs a traditional, bottom-up approach Company, LLP that is opportunistic in nature, relying on global and regional research resources to identify both growth-oriented and neglected or misunderstood companies. Cash Investments 4 65 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor also may maintain a modest cash position. 8 better­than­expected economic data—particularly in the United States and China—helped as well. In Japan, smaller companies under­performed larger ones but still offered among the best returns, fueled by a weak yen and the strong commitment by the newly elected government to support reflation using both fiscal and monetary measures. These factors have attracted strong inflows from international investors, even as investors within Japan have rediscovered an enthusiasm for domestic equities. Domestic stocks have led, with small­cap financials up almost 50% in U.S. dollar terms despite the yen’s 18% fall against the dollar. Small­caps in the United Kingdom, which had stellar returns over the previous 12 months, continued to do better than larger companies. The U.K. economy is still struggling, but the steady shift of activity from the public sector to the private is giving entrepreneurs opportunities in niche areas. In contrast, smaller companies underperformed marginally in the Pacific region excluding Japan, with smaller mining and materials stocks particularly out of favor. Unfortunately, relative performance was unsatisfactory. The biggest single problem was Japan, where stock selection was the major disappointment. Shortfalls were spread across a range of sectors there, including industrials, information technology (Capcom, on disappointing product launches), health care (Tsumura), and materials (Kureha). The outstanding performance of Tokai Tokyo Financial was a notable exception and the biggest contributor to returns across the whole portfolio. More generally, this market phase has favored deep value, micro­caps, and high financial leverage, and therefore has not been conducive to our quality growth bias. Selection also fell short in the Pacific region excluding Japan and in emerging markets. Weak performers included Multi Commodity Exchange of India (on the deferral of deregulation moves); Iluka Resources and Whitehaven Coal, both of Australia (in line with general weakness among smaller resource stocks); Australia’s Ansell (disappointing results for the last six months of 2012); and Parkson Retail in China (slowing retail growth). These more than offset strong contributors such as Indonesia’s Ciputra Property and Matahari Department Store and India’s Idea Cellular. Stock selection was positive in continental Europe, with the most notable contributions from financials (Azimut in Italy on strong business momentum, and Helvetia Holding in Switzerland on solid results), materials (Smurfit Kappa in Ireland on strong cash generation, and Clariant in Switzerland on greater clarity for investors about restructuring potential), and telecoms (Freenet in Germany). Key disappointments were in consumer cyclicals such as Germany’s Delticom (disappointing tire replacement cycles) and Tom Tailor (consolidation following previous strong performance). 9 The global equity rally over the past 18 months has been driven largely by an upward revaluing in markets rather than an overall improvement in earnings. This has in part been justified by the perceived reduction in “tail risks” (unexpected, significant risks) globally and, in particular, those associated with Europe. A consequence of the extraordinary monetary measures implemented by central banks has been to increase the attraction of equities versus cash and fixed interest investments. This trend may have further to go. But in our view, for markets to keep responding positively, an improvement in earnings is required against what remains a lackluster picture for global growth. Given these macroeconomic challenges, our approach remains to try to seek out quality businesses with strong balance sheets, cash flows, and competitive positions. We also continue to favor smaller companies operating in faster­growing countries or in growing niche businesses, or both. Wellington Management Company, llp Portfolio Manager: Simon H. Thomas Senior Vice President and Equity Portfolio Manager International equities rose during the half year. Solid corporate earnings results and the boost in liquidity generated by aggressive monetary policy from central banks around the globe lifted the enthusiasm for stocks. Further monetary easing by the Bank of Japan and steady improvement in the U.S. economy also supported the extension of the now four­year­long market rally. Bullish sentiment was tempered somewhat by mixed economic data from China and renewed sovereign­debt fears in Europe. Political uncertainty in Italy and the drama surrounding the Cypriot banking crisis once again reminded investors of the Eurozone’s fragility. For the six months, our portfolio did well in the financials and materials sectors. At a regional level, our positions in Japan and Latin America contributed to positive relative returns. Allocation among sectors, which is driven by our bottom­up stock selection process, detracted from returns, primarily because we were overweighted in the underperforming energy sector. Top contributors to relative returns included Safilo Group of Italy, a maker of premium sunglasses; it outperformed as earnings exceeded consensus expectations. We retained the stock as of the end of the half year. Shares of Hino Motors, a Japanese small­truck manufacturer, outperformed as the company gained more market share, announced a dividend, and benefited from a weakening yen, which supports exports from Japan. We reduced our holdings in Hino Motors on the stock’s strength. Shionogi, a Japanese pharmaceutical company, rallied as the U.S. Food and Drug Administration granted dolutegravir, Shionogi’s HIV treatment, a priority review. We reduced our holdings in the stock during the period. 10 The largest detractors from relative performance included Australia’s Whitehaven Coal, whose stock fell as coal prices declined and investors became concerned about the possible sale of a large shareholder’s equity stake. We retained stock in the company as of the end of the period. Shares of Debenhams, a U.K.­based department store retailer, underperformed as the company warned of lower­than­expected profits because of severe sales disruptions from January snowstorms. We kept the stock because we believe that our fundamental investment thesis remains intact. Shares of Norway­based Petroleum Geo­Services, which provides marine geophysical services to oil and gas companies, fell as a declining rig count renewed fears that demand may be softening. We trimmed our holdings in it during the period. Although the near­term economic outlook remains clouded by uncertainty in Europe, U.S. employment and consumer spending appear steady, and U.S. housing data have been modestly positive. We anticipate further moderation in the market if the Eurozone resolves its banking and sovereign­debt issues over the coming months. Japanese exporters, which are benefiting from a weakening yen, have materially outperformed their European peers. At the end of the period, our holdings were most overweighted in health care and energy and most underweighted in financials and information technology relative to the fund’s benchmark. Regionally, our greatest underweight position was in European stocks. This was offset by overweight positions in Japan and select emerging­market countries. 11 International Explorer Fund Fund Profile As of April 30, 2013 Portfolio Characteristics S&P MSCI AC EPAC World SmallCap Index ex Fund Index USA Number of Stocks 319 2,985 1,815 Median Market Cap $1.8B $1.9B $31.3B Price/Earnings Ratio 16.9x 25.4x 16.6x Price/Book Ratio 1.6x 1.4x 1.7x Return on Equity 11.6% 10.7% 15.2% Earnings Growth Rate 5.1% 4.7% 5.9% Dividend Yield 2.4% 2.5% 3.1% Turnover Rate (Annualized) 37% — — Ticker Symbol VINEX — — Expense Ratio 1 0.43% — — Short-Term Reserves 2.9% — — Sector Diversification (% of equity exposure) S&P MSCI AC EPAC World SmallCap Index ex Fund Index USA Consumer Discretionary 20.1% 17.8% 9.8% Consumer Staples 4.8 6.3 10.8 Energy 4.0 2.7 9.4 Financials 17.6 22.0 26.9 Health Care 7.7 6.0 7.8 Industrials 21.4 24.0 10.6 Information Technology 7.7 8.1 6.3 Materials 12.4 9.2 9.3 Telecommunication Services 3.3 1.6 5.5 Utilities 1.0 2.3 3.6 Volatility Measures S&P MSCI AC EPAC World SmallCap Index ex Index USA R-Squared 0.98 0.96 Beta 1.00 1.03 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Delta Lloyd NV Life & Health Insurance 1.5% Freenet AG Wireless Telecommunication Services 1.4 Helvetia Holding AG Multi-line Insurance 1.4 Azimut Holding SPA Asset Management & Custody Banks 1.2 Ansell Ltd. Health Care Supplies 1.2 DCC plc Industrial Conglomerates 1.1 Kuoni Reisen Holding Hotels, Resorts & AG Cruise Lines 1.1 Tokai Tokyo Financial Investment Banking Holdings Inc. & Brokerage 1.0 Techtronic Industries Co. Household Appliances 1.0 Storebrand ASA Life & Health Insurance 1.0 Top Ten 11.9% The holdings listed exclude any temporary cash investments and equity index products. Allocation by Region (% of equity exposure) 1 The expense ratio shown is from the prospectus dated February 22, 2013, and represents estimated costs for the current fiscal year. For the six months ended April 30, 2013, the annualized expense ratio was 0.36%. 12 International Explorer Fund Market Diversification (% of equity exposure) S&P MSCI AC EPAC World SmallCap Index ex Fund Index USA Europe United Kingdom 19.3% 21.5% 15.1% Germany 7.2 7.3 5.8 Switzerland 5.6 7.6 6.3 Italy 4.5 2.5 1.5 France 4.3 7.4 6.6 Ireland 4.3 0.3 0.2 Norway 2.8 0.8 0.6 Netherlands 2.2 1.8 1.7 Denmark 2.2 1.2 0.8 Sweden 1.6 3.3 2.2 Austria 1.5 0.4 0.2 Other 0.5 5.0 3.4 Subtotal 56.0% 59.1% 44.4% Pacific Japan 21.6% 22.9% 15.5% Australia 6.7 7.4 6.5 Singapore 2.2 1.9 1.2 South Korea 2.1 5.1 3.3 Hong Kong 1.9 2.4 2.2 New Zealand 1.0 0.3 0.1 Subtotal 35.5% 40.0% 28.8% Emerging Markets India 3.2% 0.0% 1.5% China 1.9 0.2 4.1 Taiwan 1.2 0.0 2.5 Indonesia 1.1 0.0 0.7 Other 1.0 0.0 10.4 Subtotal 8.4% 0.2% 19.2% North America 0.1% 0.1% 7.2% Middle East 0.0% 0.6% 0.4% 13 International Explorer Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2002, Through April 30, 2013 Average Annual Total Returns: Periods Ended March 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years International Explorer Fund 11/4/1996 8.89% 1.14% 13.46% See Financial Highlights for dividend and capital gains information. 14 International Explorer Fund Financial Statements (unaudited) Statement of Net Assets As of April 30, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (94.0%) 1 Australia (5.7%) Ansell Ltd. 1,405,142 23,040 Computershare Ltd. 1,771,210 18,246 Amcor Ltd. 1,617,810 16,615 ^ Iluka Resources Ltd. 1,626,807 15,114 Mirvac Group 7,858,991 14,432 Incitec Pivot Ltd. 3,205,064 9,617 PanAust Ltd. 2,114,958 5,109 ^,* Mesoblast Ltd. 617,926 3,778 Domino’s Pizza Enterprises Ltd. 91,964 1,249 SAI Global Ltd. 297,345 1,087 Boral Ltd. 192,160 997 WorleyParsons Ltd. 27,545 651 * Karoon Gas Australia Ltd. 145,325 630 Nufarm Ltd. 134,006 584 * Transpacific Industries Group Ltd. 548,611 551 Sims Metal Management Ltd. 40,961 411 Tox Free Solutions Ltd. 119,890 408 ^ Whitehaven Coal Ltd. 200,332 406 Seek Ltd. 34,216 397 113,322 Austria (1.4%) ^ Mayr Melnhof Karton AG 135,000 14,530 Rosenbauer International AG 102,000 7,476 Kapsch TrafficCom AG 70,000 3,436 Andritz AG 20,735 1,350 Schoeller-Bleckmann Oilfield Equipment AG 10,987 1,075 Zumtobel AG 86,633 970 28,837 Belgium (0.1%) D’ieteren SA/NV 37,723 1,738 Cie d’Entreprises CFE 18,417 1,121 2,859 Market Value Shares ($000) Brazil (0.4%) BR Properties SA 593,450 6,579 Arezzo Industria e Comercio SA 23,300 491 Brasil Insurance Participacoes e Administracao SA 40,800 433 7,503 Canada (0.1%) Niko Resources Ltd. 169,747 1,122 China (1.9%) Yuexiu Transport Infrastructure Ltd. 20,306,000 10,397 Jiangsu Expressway Co. Ltd. 9,080,000 9,949 ^,* Baoxin Auto Group Ltd. 8,405,000 7,350 Shenzhou International Group Holdings Ltd. 1,684,000 4,883 Parkson Retail Group Ltd. 7,110,000 3,851 * WuXi PharmaTech Cayman Inc. ADR 30,900 589 * Shanghai Fosun Pharmaceutical Group Co. Ltd. 273,000 493 ^ Microport Scientific Corp. 758,000 483 37,995 Denmark (2.1%) * Jyske Bank A/S 500,000 19,480 * Sydbank A/S 750,000 17,111 * Auriga Industries Class B 135,000 3,516 DSV A/S 52,549 1,323 Rockwool International A/S Class B 6,262 829 H Lundbeck A/S 31,195 625 42,884 15 International Explorer Fund Market Value Shares ($000) Finland (0.1%) F-Secure Oyj 847,377 1,789 Tikkurila Oyj 43,833 942 2,731 France (3.9%) Groupe Eurotunnel SA 2,300,000 19,270 ^ Bourbon SA 590,000 16,111 Medica SA 650,000 12,038 Saft Groupe SA 380,000 9,351 Alten SA 144,000 5,196 Lectra 600,000 3,759 * Inside Secure SA 670,000 2,258 * Club Mediterranee SA 131,062 2,227 IPSOS 50,000 1,677 Imerys SA 22,167 1,459 Wendel SA 13,274 1,439 Eurazeo 23,213 1,232 AtoS 11,809 822 Vallourec SA 12,708 610 77,449 Germany (6.7%) Freenet AG 1,100,000 27,426 Tom Tailor Holding AG 738,836 15,754 Delticom AG 290,000 14,264 Wirecard AG 500,000 13,441 * Tipp24 SE 190,000 11,043 * SAF-Holland SA 1,240,000 10,334 XING AG 160,000 8,181 STRATEC Biomedical AG 141,731 6,392 ^ Draegerwerk AG & Co. KGaA Prior Pfd. 32,000 3,949 VTG AG 180,000 3,370 CANCOM SE 150,000 3,280 ^ Sartorius AG Prior Pfd. 30,000 3,220 RIB Software AG 590,000 3,083 Prime Office REIT-AG 629,502 2,640 ^ MTU Aero Engines Holding AG 23,654 2,241 Cewe Color Holding AG 31,000 1,352 ^ Grenkeleasing AG 10,138 813 Gildemeister AG 33,246 752 Rheinmetall AG 12,621 599 ElringKlinger AG 18,084 591 * KUKA AG 11,834 536 Rhoen Klinikum AG 19,858 424 ^ Wacker Chemie AG 5,276 404 134,089 Hong Kong (1.9%) Techtronic Industries Co. 8,396,500 20,122 Yue Yuen Industrial Holdings Ltd. 2,958,000 10,251 Dah Sing Banking Group Ltd. 4,433,000 6,533 Market Value Shares ($000) ASM Pacific Technology Ltd. 57,900 598 Sitoy Group Holdings Ltd. 695,000 315 37,819 India (3.1%) * Idea Cellular Ltd. 6,031,093 14,852 * Gujarat Pipavav Port Ltd. 15,036,675 13,534 Shriram Transport Finance Co. Ltd. 720,522 9,976 Apollo Hospitals Enterprise Ltd. 470,010 7,284 Multi Commodity Exchange of India Ltd. 277,413 4,671 Ashok Leyland Ltd. 9,984,208 4,250 Emami Ltd. 348,840 4,154 McLeod Russel India Ltd. 552,767 3,217 61,938 Indonesia (1.1%) Ciputra Property Tbk PT 133,519,500 15,939 Matahari Department Store Tbk PT 4,463,000 5,554 21,493 Ireland (4.2%) DCC plc 610,000 22,313 Smurfit Kappa Group plc 1,250,000 18,585 Grafton Group plc 2,300,000 16,029 Irish Continental Group plc 475,000 12,936 Glanbia plc 600,000 8,038 IFG Group plc 3,312,005 6,092 83,993 Italy (4.3%) Azimut Holding SPA 1,299,190 24,179 Prysmian SPA 800,000 16,148 Amplifon SPA 3,100,000 15,972 * Sorin SPA 3,800,000 10,652 Credito Emiliano SPA 625,760 3,581 De’Longhi SPA 180,484 2,739 Danieli & C Officine Meccaniche SPA 160,000 2,681 * Natuzzi SPA ADR 1,215,186 2,528 * Safilo Group SPA 100,304 1,644 Cairo Communication SPA 355,000 1,384 Salvatore Ferragamo Italia SPA 31,866 952 * Yoox SPA 50,464 947 * Brunello Cucinelli SPA 43,318 928 Pirelli & C. SPA 75,622 787 Beni Stabili SPA 1,078,456 761 MARR SPA 57,089 689 Immobiliare Grande Distribuzione 366,501 396 86,968 16 International Explorer Fund Market Value Shares ($000) Japan (19.6%) Tokai Tokyo Financial Holdings Inc. 2,265,000 20,598 Aica Kogyo Co. Ltd. 758,900 15,287 Tsuruha Holdings Inc. 151,600 14,773 NEC Networks & System Integration Corp. 662,700 14,531 Nichi-iko Pharmaceutical Co. Ltd. 579,400 14,021 Unipres Corp. 627,300 13,962 Nitta Corp. 599,600 13,435 Nihon Parkerizing Co. Ltd. 656,000 13,362 Musashi Seimitsu Industry Co. Ltd. 508,100 12,275 Arcs Co. Ltd. 618,300 12,267 Glory Ltd. 431,400 11,855 ^ Kuroda Electric Co. Ltd. 822,500 10,933 JSP Corp. 717,700 10,494 Nippon Soda Co. Ltd. 2,226,000 10,368 Asahi Diamond Industrial Co. Ltd. 977,900 10,249 Modec Inc. 343,100 9,895 Hitachi High-Technologies Corp. 391,800 9,788 Kureha Corp. 2,669,000 9,436 Trusco Nakayama Corp. 437,500 9,042 Capcom Co. Ltd. 542,700 8,914 Tsutsumi Jewelry Co. Ltd. 265,500 8,291 Lintec Corp. 437,500 7,966 Takasago International Corp. 1,472,000 7,857 Kissei Pharmaceutical Co. Ltd. 355,500 7,713 Tsumura & Co. 227,400 7,430 Plenus Co. Ltd. 390,300 7,074 Nabtesco Corp. 309,900 6,839 Hitachi Transport System Ltd. 421,500 6,701 Mitsui Sugar Co. Ltd. 2,110,000 6,627 Koito Manufacturing Co. Ltd. 323,000 6,249 Yushin Precision Equipment Co. Ltd. 307,900 5,769 Sumitomo Real Estate Sales Co. Ltd. 60,810 4,232 Daibiru Corp. 244,400 3,408 Icom Inc. 132,000 3,271 Nippon Thompson Co. Ltd. 637,000 3,180 Shinko Plantech Co. Ltd. 359,400 2,716 Nafco Co. Ltd. 122,600 2,601 Nikkiso Co. Ltd. 175,000 2,480 Shionogi & Co. Ltd. 91,300 2,246 Nifco Inc. 94,800 2,165 IHI Corp. 545,000 2,032 Market Value Shares ($000) Yaskawa Electric Corp. 144,000 1,762 Don Quijote Co. Ltd. 30,500 1,662 Mitsubishi UFJ Lease & Finance Co. Ltd. 291,800 1,648 Fujikura Kasei Co. Ltd. 394,000 1,632 Pigeon Corp. 18,700 1,609 Daido Steel Co. Ltd. 277,000 1,510 ^ Toyo Tanso Co. Ltd. 68,600 1,500 Hino Motors Ltd. 97,000 1,482 Yamato Kogyo Co. Ltd. 44,100 1,459 Amada Co. Ltd. 181,000 1,452 Shinsei Bank Ltd. 515,000 1,445 Exedy Corp. 51,900 1,303 Nihon Nohyaku Co. Ltd. 129,000 1,227 Hoshizaki Electric Co. Ltd. 34,700 1,156 Mori Seiki Co. Ltd. 91,700 1,152 Message Co. Ltd. 378 1,119 Kakaku.com Inc. 41,600 1,075 Mitsubishi Gas Chemical Co. Inc. 137,000 1,047 Japan Petroleum Exploration Co. 25,900 1,028 Sega Sammy Holdings Inc. 39,100 1,027 Hitachi Metals Ltd. 99,000 1,024 THK Co. Ltd. 48,300 1,017 IBJ Leasing Co. Ltd. 27,900 981 Hulic Co. Ltd. 84,200 936 Tokyo Tomin Bank Ltd. 60,200 840 ^ CyberAgent Inc. 403 791 Makino Milling Machine Co. Ltd. 129,000 767 Yokogawa Electric Corp. 71,100 723 Shizuoka Gas Co. Ltd. 84,500 670 Sanrio Co. Ltd. 13,200 663 Tamron Co. Ltd. 29,500 647 Benesse Holdings Inc. 14,200 629 Japan Exchange Group Inc. 5,100 626 Konami Corp. 27,300 623 Denyo Co. Ltd. 32,000 464 Tenma Corp. 34,700 451 Nippon Shinyaku Co. Ltd. 29,000 451 Sumco Corp. 34,800 365 Square Enix Holdings Co. Ltd. 18,900 232 392,527 Luxembourg (0.1%) * Reinet Investments SCA 75,389 1,519 2 O’Key Group SA GDR 70,195 844 2,363 Malaysia (0.3%) Bursa Malaysia Bhd. 1,684,900 3,962 Media Prima Bhd. 3,089,500 2,429 6,391 17 International Explorer Fund Market Value Shares ($000) Mexico (0.1%) Fibra Uno Administracion SA de CV 328,400 1,263 * Grupo Sanborns SA de CV 281,700 657 1,920 Netherlands (2.1%) Delta Lloyd NV 1,600,000 30,765 Koninklijke Ten Cate NV 425,000 10,323 USG People NV 73,384 574 41,662 New Zealand (1.0%) Fletcher Building Ltd. 1,340,581 10,170 Chorus Ltd. 4,071,719 9,604 19,774 Norway (2.7%) * Storebrand ASA 4,400,000 20,071 Borregaard ASA 4,700,000 18,958 ^ Schibsted ASA 200,000 8,705 Prosafe SE 489,184 4,704 Kongsberg Gruppen AS 74,389 1,406 Petroleum Geo-Services ASA 50,138 737 54,581 Singapore (2.2%) UOL Group Ltd. 2,322,000 13,482 Mapletree Industrial Trust 9,634,880 12,284 SembCorp Industries Ltd. 2,004,000 8,144 First Resources Ltd. 4,598,000 6,470 Vard Holdings Ltd. 3,102,000 2,603 Indofood Agri Resources Ltd. 854,000 740 43,723 South Korea (2.0%) Hankook Tire Co. Ltd. 418,363 18,228 Halla Visteon Climate Control Corp. 349,980 9,470 BS Financial Group Inc. 613,600 8,091 Mando Corp. 33,903 2,591 CJ O Shopping Co. Ltd. 3,149 937 Green Cross Corp. 6,165 846 Amorepacific Corp. 671 549 * Green Cross Corp. Rights Exp. 05/20/2013 487 14 40,726 Sweden (1.5%) Loomis AB Class B 800,354 15,646 * Byggmax Group AB 2,400,000 13,900 FinnvedenBulten AB 220,000 960 Opus Group AB 384,416 295 30,801 Switzerland (5.5%) Helvetia Holding AG 65,000 27,270 Kuoni Reisen Holding AG 71,450 21,808 Clariant AG 1,150,000 16,825 Market Value Shares ($000) Forbo Holding AG 25,000 16,142 * Gategroup Holding AG 576,346 11,170 Orior AG 200,000 10,755 Partners Group Holding AG 5,505 1,412 Tecan Group AG 14,074 1,310 * Dufry AG 8,725 1,162 Aryzta AG 17,619 1,094 Actelion Ltd. 7,736 474 109,422 Taiwan (1.2%) Giant Manufacturing Co. Ltd. 1,628,000 9,774 CTCI Corp. 3,710,000 7,421 Lung Yen Life Service Corp. 1,867,000 6,565 23,760 Thailand (0.2%) Hemaraj Land and Development PCL 29,785,400 4,371 United Kingdom (18.5%) Telecom Plus plc 850,000 16,108 CSR plc 1,900,000 14,570 Dechra Pharmaceuticals plc 1,200,000 13,390 Elementis plc 3,105,988 12,751 SIG plc 5,000,000 12,603 Millennium & Copthorne Hotels plc 1,400,000 12,319 * Premier Oil plc 2,000,000 11,608 WS Atkins plc 825,000 11,570 Grainger plc 4,915,405 10,402 Inchcape plc 1,300,000 10,135 Persimmon plc 592,914 9,960 * Sports Direct International plc 1,300,000 9,447 John Wood Group plc 772,222 9,321 William Hill plc 1,400,000 9,277 Ultra Electronics Holdings plc 347,844 8,925 Daily Mail & General Trust plc 825,000 8,817 IG Group Holdings plc 984,483 8,246 TalkTalk Telecom Group plc 2,000,000 7,795 Ashtead Group plc 850,000 7,774 Devro plc 1,500,000 7,705 Berkeley Group Holdings plc 236,415 7,666 Berendsen plc 600,000 7,210 Spirit Pub Co. plc 7,000,000 7,059 Invensys plc 1,167,525 6,990 Travis Perkins plc 300,000 6,694 Senior plc 1,650,000 6,549 Lamprell plc 2,700,000 6,068 18 International Explorer Fund Market Value Shares ($000) Ricardo plc 1,000,000 6,027 Oxford Instruments plc 250,000 5,992 QinetiQ Group plc 2,000,000 5,888 Eco Animal Health Group plc 1,618,166 5,592 * LMS Capital plc 5,005,187 5,520 ^ Kier Group plc 288,799 5,261 Domino Printing Sciences plc 500,000 5,179 Halma plc 650,000 5,060 Synthomer plc 1,600,000 5,003 * Gulfsands Petroleum plc 3,581,812 4,851 Photo-Me International plc 3,900,000 4,719 Micro Focus International plc 450,000 4,684 Victrex plc 180,000 4,491 * Findel plc 1,600,365 4,043 Booker Group plc 2,131,741 3,943 Bodycote plc 450,000 3,626 ^ A.G.BARR plc 375,219 3,198 TT electronics plc 1,200,000 3,109 National Express Group plc 800,000 2,379 RM plc 2,034,198 2,346 Babcock International Group plc 128,108 2,132 James Fisher & Sons plc 123,411 1,928 Savills plc 138,463 1,250 Domino’s Pizza Group plc 114,100 1,155 Direct Line Insurance Group plc 357,647 1,126 London Stock Exchange Group plc 53,244 1,111 * Mothercare plc 225,448 1,110 Informa plc 146,760 1,092 De La Rue plc 65,771 952 Mears Group plc 166,168 905 Hansteen Holdings plc 646,969 859 Debenhams plc 585,099 757 Hunting plc 55,324 695 * Ophir Energy plc 91,428 578 Hays plc 339,952 494 Tyman plc 151,605 480 Chemring Group plc 82,752 349 AZ Electronic Materials SA 68,285 302 Computacenter plc 20,200 141 * Pinnacle Staffing Group plc 673,983 — 369,286 Total Common Stocks (Cost $1,562,947) 1,882,309 Face Market Amount Value ($000) ($000) Temporary Cash Investments (8.1%) 1 Money Market Fund (7.6%) Vanguard Market Liquidity Fund, 0.142% 151,946,877 151,947 Repurchase Agreement (0.2%) Goldman Sachs & Co. 0.160%, 5/1/13 (Dated 4/30/13, Repurchase Value $3,300,000, collateralized by Federal National Mortgage Assn. 4.000%, 11/1/40) 3,300,000 3,300 U.S. Government and Agency Obligations (0.3%) Fannie Mae Discount Notes, 0.140%, 5/22/13 2,500,000 2,500 Federal Home Loan Bank Discount Notes, 0.115%, 6/5/13 2,000,000 1,999 Freddie Mac Discount Notes, 0.140%, 5/6/13 2,000,000 2,000 6,499 Total Temporary Cash Investments (Cost $161,746) Total Investments (102.1%) (Cost $1,724,693) Other Assets and Liabilities (-2.1%) Other Assets 14,809 Liabilities 4 (57,596) (42,787) Net Assets (100%) Applicable to 123,172,742 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share 19 International Explorer Fund At April 30, 2013, net assets consisted of: Amount ($000) Paid-in Capital 1,722,084 Overdistributed Net Investment Income (3,637) Accumulated Net Realized Losses (41,267) Unrealized Appreciation (Depreciation) Investment Securities 319,362 Futures Contracts 4,531 Forward Currency Contracts 176 Foreign Currencies 19 Net Assets See Note A in Notes to Financial Statements. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $35,070,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 97.4% and 4.7%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2013, the value of this security represented 0.0% of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $36,816,000 of collateral received for securities on loan. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 6 Securities with a value of $3,750,000 have been segregated as initial margin for open futures contracts. 7 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 8 Securities with a value of $80,000 have been segregated as collateral for open forward currency contracts. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. REIT—Real Estate Investment Trust. See accompanying Notes, which are an integral part of the Financial Statements. 20 International Explorer Fund Statement of Operations Six Months Ended April 30, 2013 ($000) Investment Income Income Dividends 1 16,961 Interest 2 88 Security Lending 511 Total Income 17,560 Expenses Investment Advisory Fees—Note B Basic Fee 2,023 Performance Adjustment (485) The Vanguard Group—Note C Management and Administrative 1,452 Marketing and Distribution 179 Custodian Fees 230 Shareholders’ Reports 9 Trustees’ Fees and Expenses 3 Total Expenses 3,411 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold (20,904) Futures Contracts 9,689 Foreign Currencies and Forward Currency Contracts (3,796) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 265,605 Futures Contracts 3,914 Foreign Currencies and Forward Currency Contracts 832 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $980,000. 2 Interest income from an affiliated company of the fund was $81,000. See accompanying Notes, which are an integral part of the Financial Statements. 21 International Explorer Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 14,149 44,166 Realized Net Gain (Loss) (15,011) (25,990) Change in Unrealized Appreciation (Depreciation) 270,351 52,467 Net Increase (Decrease) in Net Assets Resulting from Operations 269,489 70,643 Distributions Net Investment Income (50,303) (48,589) Realized Capital Gain — (29,912) Total Distributions (50,303) (78,501) Capital Share Transactions Issued 152,169 217,594 Issued in Lieu of Cash Distributions 45,857 70,881 Redeemed 1 (234,464) (649,006) Net Increase (Decrease) from Capital Share Transactions (36,438) (360,531) Total Increase (Decrease) 182,748 (368,389) Net Assets Beginning of Period End of Period 2 1 Net of redemption fees for fiscal 2012 of $44,000. Effective May 23, 2012, the redemption fee was eliminated. 2 Net Assets—End of Period includes undistributed (overdistributed) net investment income of ($3,637,000) and $32,575,000. See accompanying Notes, which are an integral part of the Financial Statements. 22 International Explorer Fund Financial Highlights Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .116 . 362 . 322 . 237 . 238 . 470 Net Realized and Unrealized Gain (Loss) on Investments 2.039 . 287 (1.498) 2.225 4.148 (12.110) Total from Investment Operations 2.155 . 649 (1.176) 2.462 4.386 (11.640) Distributions Dividends from Net Investment Income (. 405) (. 346) (. 224) (. 202) (. 356) (. 620) Distributions from Realized Capital Gains — (. 213) — — — (2.920) Total Distributions (. 405) (. 559) (. 224) (. 202) (. 356) (3.540) Net Asset Value, End of Period Total Return 1 15.18% 5.02% -7.60% 18.38% 47.88% -53.80% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,001 $1,819 $2,187 $2,436 $1,911 $1,079 Ratio of Total Expenses to Average Net Assets 2 0.36% 0.43% 0.42% 0.39% 0.45% 0.36% Ratio of Net Investment Income to Average Net Assets 1.50% 2.35% 1.93% 1.67% 2.10% 2.59% Portfolio Turnover Rate 37% 28% 43% 51% 52% 29% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of (0.05%), 0.02%, 0.03%, 0.00%, 0.00%, and (0.01%). See accompanying Notes, which are an integral part of the Financial Statements. 23 International Explorer Fund Notes to Financial Statements Vanguard International Explorer Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of United States corporations. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts or to protect the value of securities and related receivables and payables against changes in foreign exchange rates. The primary risk associated with the fund’s use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the fund under the contracts. The fund attempts to mitigate this risk by, among other things, performing a 24 International Explorer Fund credit analysis of counterparties, monitoring exposure to counterparties, and requiring counterparties to post collateral to secure such exposure. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any assets posted as collateral for open contracts are noted in the Statement of Net Assets. The value of collateral received or posted is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized gains (losses) on futures or forward currency contracts. During the six months ended April 30, 2013, the fund’s average investments in long and short futures contracts represented 3% and 0% of net assets, respectively, based on quarterly average aggregate settlement values. The fund’s average investment in forward currency contracts represented 3% of net assets, based on quarterly average notional amounts. 4. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2009–2012), and for the period ended April 30, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 6. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 7. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted and settled on the next business day. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 8. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 25 International Explorer Fund B. Schroder Investment Management North America Inc. and Wellington Management Co., LLP , each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee of Schroder Investment Management North America Inc. is subject to quarterly adjustments based on performance for the preceding three years relative to the S&P EPAC SmallCap Index. The basic fee of Wellington Management Co., LLP , is subject to quarterly adjustments based on performance since July 31, 2010, relative to the S&P EPAC SmallCap Index. The Vanguard Group manages the cash reserves of the fund on an at-cost basis. For the six months ended April 30, 2013, the aggregate investment advisory fee represented an effective annual basic rate of 0.21% of the fund’s average net assets, before a decrease of $485,000 (0.05%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2013, the fund had contributed capital of $244,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.10% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of April 30, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 13,662 1,868,647 — Temporary Cash Investments 151,947 9,799 — Futures Contracts—Assets 1 35 — — Forward Currency Contracts—Assets — 651 — Forward Currency Contracts—Liabilities — (475) — Total 165,644 1,878,622 — 1 Represents variation margin on the last day of the reporting period. 26 International Explorer Fund E. At April 30, 2013, the fair values of derivatives were reflected in the Statement of Net Assets as follows: Foreign Equity Exchange Contracts Contracts Total Statement of Net Assets Caption ($000) ($000) ($000) Other Assets 35 651 686 Liabilities — (475) (475) Realized net gain (loss) and the change in unrealized appreciation (depreciation) on derivatives for the six months ended April 30, 2013, were: Foreign Equity Exchange Contracts Contracts Total Realized Net Gain (Loss) on Derivatives ($000) ($000) ($000) Futures Contracts 9,689 — 9,689 Forward Currency Contracts — (3,658) (3,658) Realized Net Gain (Loss) on Derivatives 9,689 (3,658) 6,031 Change in Unrealized Appreciation (Depreciation) on Derivatives Futures Contracts 3,914 — 3,914 Forward Currency Contracts — 726 726 Change in Unrealized Appreciation (Depreciation) on Derivatives 3,914 726 4,640 At April 30, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) Topix Index June 2013 193 23,122 3,429 Dow Jones EURO STOXX 50 Index June 2013 542 19,072 505 S&P ASX 200 Index June 2013 124 16,630 582 FTSE 100 Index June 2013 78 7,750 15 Unrealized appreciation (depreciation) on open Dow Jones EURO STOXX 50 Index and FTSE 100 Index futures contracts are required to be treated as realized gain (loss) for tax purposes. 27 International Explorer Fund At April 30, 2013, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Unrealized Contract Appreciation Settlement Contract Amount (000) (Depreciation) Counterparty Date Receive Deliver ($000) Brown Brothers Harriman & Co. 6/18/13 JPY 1,852,400 USD 19,488 (467) Brown Brothers Harriman & Co. 6/26/13 EUR 14,300 USD 18,504 356 Brown Brothers Harriman & Co. 6/25/13 AUD 8,134 USD 8,416 (8) Brown Brothers Harriman & Co. 6/25/13 AUD 7,476 USD 7,692 36 Brown Brothers Harriman & Co. 6/26/13 GBP 4,998 USD 7,517 259 AUD—Australian dollar. EUR—Euro. GBP—British pound. JPY—Japanese yen. USD—U.S. dollar. F. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the six months ended April 30, 2013, the fund realized net foreign currency losses of $138,000, which decreased distributable net income for tax purposes; accordingly, such losses have been reclassified from accumulated net realized losses to overdistributed net investment income. Certain of the fund’s investments are in securities considered to be “passive foreign investment companies,” for which any unrealized appreciation and/or realized gains are required to be included in distributable net income for tax purposes. During the six months ended April 30, 2013, the fund realized gains on the sale of passive foreign investment companies of $80,000, which have been included in current and prior periods’ taxable income; accordingly, such gains have been reclassified from accumulated net realized losses to overdistributed net investment income. Passive foreign investment companies held at April 30, 2013, had unrealized appreciation of $10,217,000 as of October 31, 2012, the most recent mark-to-market date for tax purposes. This amount has been distributed and is reflected in the balance of overdistributed net investment income. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at October 31, 2012, the fund had available capital losses totaling $27,759,000 that may be carried forward indefinitely to offset future net capital gains. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending October 31, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carry-forward balance above. 28 International Explorer Fund At April 30, 2013, the cost of investment securities for tax purposes was $1,734,910,000. Net unrealized appreciation of investment securities for tax purposes was $309,145,000, consisting of unrealized gains of $417,740,000 on securities that had risen in value since their purchase and $108,595,000 in unrealized losses on securities that had fallen in value since their purchase. G. During the six months ended April 30, 2013, the fund purchased $328,043,000 of investment securities and sold $414,745,000 of investment securities, other than temporary cash investments. H. Capital shares issued and redeemed were: Six Months Ended Year Ended April 30, 2013 October 31, 2012 Shares Shares (000) (000) Issued 10,035 15,638 Issued in Lieu of Cash Distributions 3,141 5,538 Redeemed (15,453) (47,535) Net Increase (Decrease) in Shares Outstanding (2,277) (26,359) I. In preparing the financial statements as of April 30, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 29 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 30 Six Months Ended April 30, 2013 Beginning Ending Expenses Account Value Account Value Paid During International Explorer Fund 10/31/2012 4/30/2013 Period Based on Actual Fund Return $1,000.00 $1,151.78 $1.92 Based on Hypothetical 5% Yearly Return 1,000.00 1,023.01 1.81 The calculations are based on expenses incurred in the most recent six-month period. The fund’s annualized six-month expense ratio for that period is 0.36%. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 31 Glossary Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a fund’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Inception Date . The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a fund’s stocks, weighted by the proportion of the fund’s assets invested in each stock. Stocks representing half of the fund’s assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. Price/Earnings Ratio. The ratio of a stock’s current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a company’s future growth. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. 32 Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholder’s equity (net income divided by shareholder’s equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the fund’s trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. 33 This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of F. William McNabb III The Conference Board. Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New York and of the National Constitution Center; Chair IndependentTrustees of the U. S. Presidential Commission for the Study of Bioethical Issues. Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal JoAnn Heffernan Heisen Occupation(s) During the Past Five Years: Executive Born 1950. Trustee Since July 1998. Principal Chief Staff and Marketing Officer for North America Occupation(s) During the Past Five Years: Corporate and Corporate Vice President (retired 2008) of Xerox Vice President and Chief Global Diversity Officer Corporation (document management products and (retired 2008) and Member of the Executive services); Executive in Residence and 2010 Committee (1997–2008) of Johnson & Johnson Distinguished Minett Professor at the Rochester (pharmaceuticals/medical devices/consumer Institute of Technology; Director of SPX Corporation products); Director of Skytop Lodge Corporation (multi-industry manufacturing), the United Way of (hotels), the University Medical Center at Princeton, Rochester, Amerigroup Corporation (managed health the Robert Wood Johnson Foundation, and the Center care), the University of Rochester Medical Center, for Talent Innovation; Member of the Advisory Board Monroe Community College Foundation, and North of the Maxwell School of Citizenship and Public Affairs Carolina A&T University. at Syracuse University. Rajiv L. Gupta F. Joseph Loughrey Born 1945. Trustee Since December 2001. 2 Born 1949. Trustee Since October 2009. Principal Principal Occupation(s) During the Past Five Years: Occupation(s) During the Past Five Years: President Chairman and Chief Executive Officer (retired 2009) and Chief Operating Officer (retired 2009) of Cummins and President (2006–2008) of Rohm and Haas Co. Inc. (industrial machinery); Chairman of the Board of (chemicals); Director of Tyco International, Ltd. Hillenbrand, Inc. (specialized consumer services); (diversified manufacturing and services), Hewlett- Director of SKF AB (industrial machinery), the Lumina Packard Co. (electronic computer manufacturing), Foundation for Education, and Oxfam America; Executive Officers Chairman of the Advisory Council for the College of Arts and Letters and Member of the Advisory Board to Glenn Booraem the Kellogg Institute for International Studies at the Born 1967. Controller Since July 2010. Principal University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Vanguard Senior ManagementTeam Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Mortimer J. Buckley Chris D. McIsaac Industries, Inc. (housewares/lignite) and of Hyster-Yale Kathleen C. Gubanich Michael S. Miller Materials Handling, Inc. (forklift trucks); Director of Paul A. Heller James M. Norris the National Association of Manufacturers; Chairman Martha G. King Glenn W. Reed of the Board of University Hospitals of Cleveland; John T. Marcante Advisory Chairman of the Board of The Cleveland Museum of Art. Chairman Emeritus and Senior Advisor Peter F. Volanakis John J. Brennan Born 1955. Trustee Since July 2009. Principal Chairman, 1996–2009 Occupation(s) During the Past Five Years: President Chief Executive Officer and President, 1996–2008 and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Director of SPX Corporation (multi-industry manufacturing); Founder Overseer of the Amos Tuck School of Business John C. Bogle Administration at Dartmouth College; Advisor to the Chairman and Chief Executive Officer, 1974–1996 Norris Cotton Cancer Center. 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q1262 062013 Semiannual Report | April 30, 2013 Vanguard High Dividend Yield Index Fund > Vanguard High Dividend Yield Index Fund returned about 15% for the six months ended April 30, 2013. > Investors favored high-yielding stocks over bonds, which continued to offer historically low interest rates. > All ten of the fund’s industry sectors posted positive results, with consumer staples, health care, and industrial stocks leading the way. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 7 Performance Summary. 8 Financial Statements. 9 About Your Fund’s Expenses. 23 Trustees Approve Advisory Arrangement. 25 Glossary. 26 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended April 30, 2013 Total Returns Vanguard High Dividend Yield Index Fund Investor Shares 15.00% ETF Shares Market Price 14.98 Net Asset Value 15.04 FTSE High Dividend Yield Index 15.07 Equity Income Funds Average 14.19 Equity Income Funds Average: Derived from data provided by Lipper Inc. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138; 7,720,749; 7,925,573; 8,090,646. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. Your Fund’s Performance at a Glance October 31, 2012, Through April 30, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard High Dividend Yield Index Fund Investor Shares $19.76 $22.36 $0.331 $0.000 ETF Shares 49.89 56.46 0.853 0.000 1 Chairman’s Letter Dear Shareholder, For the six months ended April 30, 2013, Vanguard High Dividend Yield Index Fund returned 15.00% for Investor Shares and 15.04% for ETF Shares based on net asset value. The fund’s performance closely tracked that of its target, the FTSE High Dividend Yield Index, and was on par with that of the broad U.S. stock market. The fund’s results surpassed the average return of its peers. At the period’s close, the 30-day SEC yield of the fund’s Investor Shares was 3.03%, compared with the 1.85% yield of the broad stock market as measured by Investor Shares of Vanguard Total Stock Market Index Fund. The fund posted positive results in all ten market sectors. Stocks of consumer staples, health care, and industrial companies added the most to returns. The stock rally persisted, but not without challenges Global stocks delivered a vigorous performance, advancing in five of the six months ended April 30. U.S. equities finished with a strong return of about 15% for the half year. The Standard & Poor’s 500 Index closed April the same way it had March: at a record high amid solid corporate earnings and encouraging economic data. Also following a productive path were 2 international equities, which returned almost 13% for the six months, helped by strength in Japan. Despite the impressive results and relatively low volatility, the period had its share of potential pitfalls. Investors continued to worry about the pace of growth in China and the United States. And the deadly Boston Marathon bombing on April 15 triggered market anxiety. Bonds notched a slight return as yields remained low Bonds, after sputtering for most of the half year, finished it with a bit of a flourish. The broad U.S. taxable bond market returned 0.9% for the six months, following a 1.0% boost in April. The yield of the 10-year U.S. Treasury note closed the period at 1.67%, a couple of ticks lower than its starting level of 1.69%, and lower still than the 1.85% it registered at the end of March. (Bond yields and prices move in opposite directions.) Municipal bonds delivered a return of closer to 2%, with more than half the gain coming in April. The Federal Reserve’s target for short-term interest rates remained pegged between 0% and 0.25%, which kept a firm leash on returns from money market and savings accounts. In a May 1 statement, the Fed said it would continue buying $85 Market Barometer Total Returns Periods Ended April 30, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 15.05% 17.17% 5.49% Russell 2000 Index (Small-caps) 16.58 17.69 7.27 Russell 3000 Index (Broad U.S. market) 15.16 17.21 5.63 MSCI All Country World Index ex USA (International) 12.78 14.15 -0.84 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.90% 3.68% 5.72% Barclays Municipal Bond Index (Broad tax-exempt market) 1.78 5.19 6.09 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.28 CPI Consumer Price Index 0.52% 1.06% 1.60% 3 billion a month in U.S. Treasury bonds and mortgage-backed securities until the job market improves substantially. Kenneth Volpert, head of our Taxable Bond Group, noted recently that the Fed’s extraordinary actions to stimulate growth may have, in effect, pulled what would have been future investment gains into the present. The trade-off, he said, is that once the Fed begins to unwind the stimulus, “future returns are likely to be lower than they otherwise would have been for both bonds and stocks.” Strong gains in several sectors drove the fund’s performance Dividend-paying stocks continued to draw investors’ interest during the half year, as corporate earnings remained strong and investors sought an alternative to the historically low yields offered by the U.S. bond market. Although dividend-paying stocks may seem like a good alternative to low-yielding fixed income investments, it’s important to note that, traditionally, these stocks haven’t offered the same level of stability Expense Ratios Your Fund Compared With Its Peer Group Investor ETF Peer Group Shares Shares Average High Dividend Yield Index Fund 0.20% 0.10% 1.27% The fund expense ratios shown are from the prospectus dated February 22, 2013, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2013, the fund’s annualized expense ratios were 0.19% for Investor Shares and 0.10% for ETF Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2012. Peer group: Equity Income Funds. 4 as bonds. A shift from bonds to stocks may yield higher income, but investors should expect the increased volatility that comes with owning equities. Nine of the fund’s ten market sectors rose by double digits for the six months; only energy’s return was in the single digits. Consumer staples—the fund’s largest sector and a favorite among dividend investors—contributed the most to performance. Its returns were robust across the board, led by beverage, household products, and food companies. Health care stocks, often recognized for paying generous dividends, also contributed significantly. Pharmaceutical companies, which constituted much of the fund’s health care exposure, boasted strong returns. The pharmaceutical industry, in general, has profited from improved pipelines of new medicines and a more favorable regulatory climate at the Food and Drug Administration. Industrials and financials helped, too, with each adding about two percentage points to the fund’s return. In industrials, aerospace and defense stocks stood out, as did insurance firms and diversified financial services companies in the financial sector. The wisdom of rebalancing holds true as stocks climb More than four years have passed since the U.S. stock market began an impressive recovery from the depths of the 2008–2009 global financial crisis. The S&P 500 Index has risen from a low of 677 on March 9, 2009, to a close of 1,598 on April 30, 2013, a cumulative total return (including dividends) of 158%. International stock markets, while not back to peak levels, have also rebounded strikingly. Such a strong recovery is, of course, a welcome development that few would have predicted four years ago. And investors with the discipline to maintain their stock allocation as part of a balanced, diversified portfolio have been able to more than recoup their crisis-era losses. Discipline is just as important in good times as in bad. At Vanguard, we have long counseled investors to “stay the course”—to maintain a long-term commitment to a sensible portfolio. But staying the course doesn’t mean you should avoid taking action altogether. Over time, returns will shift the weighting of stocks and bonds in a portfolio, and its asset mix may become more aggressive than originally planned. To manage this risk, investors should periodically consider rebalancing, or adjusting their asset allocation to bring it back to its target. For example, you should consider rebalancing if you’ve established a 60%/40% stock/bond portfolio and you find that your target allocation is now off by 5 percentage points or more. (For more on this topic, see Best Practices for Portfolio Rebalancing , available at vanguard.com/research.) 5 I realize it’s not easy to contemplate rebalancing when stocks have surged and expectations for bond returns are very modest. However, we believe that bonds will continue to play a valuable role in helping to smooth out stocks’ volatility. Without rebalancing, an investor could end up with a portfolio that’s very different from—and potentially riskier than—what he or she intended. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 13, 2013 6 High Dividend Yield Index Fund Fund Profile As of April 30, 2013 Share-Class Characteristics Investor ETF Shares Shares Ticker Symbol VHDYX VYM Expense Ratio 1 0.20% 0.10% 30-Day SEC Yield 3.03% 3.12% Portfolio Characteristics DJ U.S. FTSE High Total Dividend Market Yield FA Fund Index Index Number of Stocks 392 392 3,587 Median Market Cap $112.1B $112.1B $40.7B Price/Earnings Ratio 15.9x 15.9x 18.1x Price/Book Ratio 2.4x 2.4x 2.3x Return on Equity 18.9% 18.9% 16.6% Earnings Growth Rate 4.1% 4.1% 9.7% Dividend Yield 3.3% 3.3% 2.0% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 26% — — Short-Term Reserves 0.0% — — Sector Diversification (% of equity exposure) DJ U.S. FTSE High Total Dividend Market Yield FA Fund Index Index Consumer Discretionary 5.7% 5.6% 12.6% Consumer Staples 17.5 17.5 9.6 Energy 12.8 12.8 9.8 Financials 11.5 11.5 17.5 Health Care 12.1 12.1 12.3 Industrials 11.9 11.9 10.8 Information Technology 10.0 10.0 17.2 Materials 3.9 3.9 3.8 Telecommunication Services 5.7 5.8 2.7 Utilities 8.9 8.9 3.7 Volatility Measures DJ U.S. FTSE High Total Dividend Market Yield FA Index Index R-Squared 1.00 0.91 Beta 1.00 0.78 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 5.8% Microsoft Corp. Systems Software 3.7 Chevron Corp. Integrated Oil & Gas 3.5 Johnson & Johnson Pharmaceuticals 3.4 General Electric Co. Industrial Conglomerates 3.4 Procter & Gamble Co. Household Products 3.1 Pfizer Inc. Pharmaceuticals 3.0 AT&T Inc. Integrated Telecommunication Services 3.0 Wells Fargo & Co. Diversified Banks 2.9 JPMorgan Chase & Co. Diversified Financial Services 2.7 Top Ten 34.5% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated February 22, 2013, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2013, the annualized expense ratios were 0.19% for Investor Shares and 0.10% for ETF Shares. 7 High Dividend Yield Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): November 16, 2006, Through April 30, 2013 Average Annual Total Returns: Periods Ended March 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Since Date Year Years Inception Investor Shares 11/16/2006 16.74% 6.30% 4.36% ETF Shares 11/10/2006 Market Price 16.87 6.46 4.62 Net Asset Value 16.87 6.44 4.62 See Financial Highlights for dividend and capital gains information. 8 High Dividend Yield Index Fund Financial Statements (unaudited) Statement of Net Assets As of April 30, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (99.6%) 1 Consumer Discretionary (5.6%) McDonald’s Corp. 1,219,970 124,608 Ford Motor Co. 4,680,125 64,164 Time Warner Cable Inc. 359,121 33,718 Las Vegas Sands Corp. 499,929 28,121 Mattel Inc. 417,033 19,042 Omnicom Group Inc. 317,703 18,989 Carnival Corp. 506,563 17,481 Genuine Parts Co. 189,190 14,441 Wynn Resorts Ltd. 98,972 13,589 Kohl’s Corp. 260,009 12,236 Staples Inc. 819,152 10,846 H&R Block Inc. 329,573 9,142 Autoliv Inc. 115,844 8,853 Best Buy Co. Inc. 330,584 8,592 Darden Restaurants Inc. 156,153 8,062 Hasbro Inc. 141,143 6,686 Gannett Co. Inc. 281,405 5,673 Leggett & Platt Inc. 170,964 5,512 GameStop Corp. Class A 147,025 5,131 Garmin Ltd. 141,704 4,971 Six Flags Entertainment Corp. 64,570 4,705 Tupperware Brands Corp. 58,467 4,695 Gentex Corp. 175,257 3,943 Cinemark Holdings Inc. 114,594 3,540 Brinker International Inc. 86,117 3,350 Cablevision Systems Corp. Class A 223,781 3,325 Regal Entertainment Group Class A 158,888 2,850 Cracker Barrel Old Country Store Inc. 26,929 2,228 Guess? Inc. 77,753 2,152 Wendy’s Co. 374,274 2,130 Hillenbrand Inc. 76,031 1,911 Meredith Corp. 43,910 1,705 Bob Evans Farms Inc. 34,219 1,483 DineEquity Inc. 20,309 1,447 Market Value Shares ($000) Valassis Communications Inc. 44,573 1,142 National CineMedia Inc. 68,378 1,110 Belo Corp. Class A 91,434 980 True Religion Apparel Inc. 28,556 773 CEC Entertainment Inc. 21,126 705 Hot Topic Inc. 49,880 696 Cato Corp. Class A 27,905 670 American Greetings Corp. Class A 33,980 627 CTC Media Inc. 43,119 539 Harte-Hanks Inc. 52,804 419 Speedway Motorsports Inc. 15,946 287 JAKKS Pacific Inc. 23,459 256 467,525 Consumer Staples (17.4%) Procter & Gamble Co. 3,338,859 256,324 Coca-Cola Co. 5,225,125 221,180 Philip Morris International Inc. 2,002,269 191,397 Wal-Mart Stores Inc. 2,042,295 158,727 PepsiCo Inc. 1,879,628 155,013 Altria Group Inc. 2,472,648 90,276 Walgreen Co. 1,064,421 52,700 Kimberly-Clark Corp. 477,426 49,266 General Mills Inc. 786,626 39,662 Kraft Foods Group Inc. 715,412 36,837 HJ Heinz Co. 389,796 28,229 Sysco Corp. 708,166 24,687 Lorillard Inc. 461,057 19,775 Kellogg Co. 296,818 19,305 Reynolds American Inc. 389,781 18,483 ConAgra Foods Inc. 502,020 17,756 Clorox Co. 157,770 13,608 Dr Pepper Snapple Group Inc. 247,519 12,086 Campbell Soup Co. 223,126 10,355 Molson Coors Brewing Co. Class B 161,496 8,333 Safeway Inc. 292,286 6,582 9 High Dividend Yield Index Fund Market Value Shares ($000) ^ herbalife ltd. 125,368 4,978 flowers foods inc. 141,690 4,667 nu skin enterprises inc. class a 61,416 3,116 b&g foods inc. 64,000 1,975 universal corp. 28,553 1,643 snyders-lance inc. 54,783 1,379 vector group ltd. 73,202 1,194 weis markets inc. 10,036 420 1,449,953 energy (12.7%) exxon mobil corp. 5,444,231 484,482 chevron corp. 2,360,600 288,017 ConocoPhillips 1,475,864 89,216 Occidental Petroleum Corp. 984,128 87,843 Williams Cos. Inc. 827,639 31,558 Kinder Morgan Inc. 805,509 31,495 Spectra Energy Corp. 809,388 25,520 Ensco plc Class A 280,147 16,159 Targa Resources Corp. 34,025 2,238 Teekay Corp. 51,075 1,818 Gulfmark Offshore Inc. 27,492 1,144 Ship Finance International Ltd. 65,239 1,075 Crosstex Energy Inc. 41,863 771 Nordic American Tankers Ltd. 71,955 641 1,061,977 Financials (11.5%) Wells Fargo & Co. 6,426,879 244,093 JPMorgan Chase & Co. 4,617,170 226,288 PNC Financial Services Group Inc. 639,263 43,393 BlackRock Inc. 154,519 41,179 Prudential Financial Inc. 563,875 34,069 Aflac Inc. 549,286 29,903 BB&T Corp. 844,145 25,974 Marsh & McLennan Cos. Inc. 658,283 25,021 CME Group Inc. 383,241 23,324 Fifth Third Bancorp 1,072,145 18,259 Invesco Ltd. 539,693 17,130 M&T Bank Corp. 136,916 13,719 Principal Financial Group Inc. 358,715 12,950 SLM Corp. 561,769 11,601 NYSE Euronext 295,376 11,464 Cincinnati Financial Corp. 172,571 8,440 Willis Group Holdings plc 210,368 8,347 Fidelity National Financial Inc. Class A 273,960 7,356 Huntington Bancshares Inc. 1,024,681 7,347 Market Value Shares ($000) New York Community Bancorp Inc. 508,249 6,887 PartnerRe Ltd. 70,950 6,693 Arthur J Gallagher & Co. 153,042 6,497 Axis Capital Holdings Ltd. 136,272 6,082 People’s United Financial Inc. 422,718 5,563 Cullen/Frost Bankers Inc. 74,421 4,496 Hudson City Bancorp Inc. 531,489 4,417 Validus Holdings Ltd. 107,454 4,149 Waddell & Reed Financial Inc. Class A 96,302 4,128 Old Republic International Corp. 292,170 3,944 First Niagara Financial Group Inc. 410,793 3,907 Protective Life Corp. 96,270 3,664 FirstMerit Corp. 197,988 3,392 Hancock Holding Co. 103,066 2,811 Hanover Insurance Group Inc. 54,606 2,754 Fulton Financial Corp. 244,354 2,703 Federated Investors Inc. Class B 110,162 2,529 Bank of Hawaii Corp. 52,523 2,505 Erie Indemnity Co. Class A 31,431 2,501 Endurance Specialty Holdings Ltd. 49,113 2,405 StanCorp Financial Group Inc. 54,222 2,341 Capitol Federal Financial Inc. 185,184 2,193 Janus Capital Group Inc. 229,513 2,047 Valley National Bancorp 218,781 1,967 Symetra Financial Corp. 143,678 1,958 FNB Corp. 160,760 1,831 BankUnited Inc. 72,151 1,829 Trustmark Corp. 74,268 1,823 Glacier Bancorp Inc. 87,604 1,616 Kemper Corp. 49,056 1,563 BOK Financial Corp. 24,871 1,554 Mercury General Corp. 33,456 1,529 Umpqua Holdings Corp. 127,124 1,525 Old National Bancorp 123,552 1,505 Home Loan Servicing Solutions Ltd. 65,371 1,481 National Penn Bancshares Inc. 149,431 1,463 Northwest Bancshares Inc. 118,806 1,455 Westamerica Bancorporation 31,245 1,356 Iberiabank Corp. 29,339 1,338 United Bankshares Inc. 51,929 1,314 Community Bank System Inc. 43,762 1,253 10 High Dividend Yield Index Fund Market Value Shares ($000) Tower Group International Ltd. 65,121 1,232 Greenhill & Co. Inc. 23,586 1,089 NBT Bancorp Inc. 53,756 1,089 Horace Mann Educators Corp. 47,196 1,064 Provident Financial Services Inc. 68,256 1,046 CVB Financial Corp. 93,935 1,021 Park National Corp. 14,432 987 First Financial Bancorp 63,502 976 American National Insurance Co. 10,172 956 PacWest Bancorp 33,153 919 Safety Insurance Group Inc. 18,023 895 BGC Partners Inc. Class A 147,420 843 Interactive Brokers Group Inc. 55,926 842 WesBanco Inc. 33,252 832 Oritani Financial Corp. 53,586 829 Chemical Financial Corp. 31,621 784 First Commonwealth Financial Corp. 109,371 782 Independent Bank Corp. 24,519 761 United Fire Group Inc. 24,816 694 Brookline Bancorp Inc. 81,864 688 Renasant Corp. 29,589 675 City Holding Co. 17,487 668 Maiden Holdings Ltd. 62,242 643 S&T Bancorp Inc. 31,559 596 Sandy Spring Bancorp Inc. 28,357 581 Flushing Financial Corp. 37,603 571 TrustCo Bank Corp. NY 103,610 555 Tompkins Financial Corp. 12,437 520 Community Trust Bancorp Inc. 14,511 502 Republic Bancorp Inc. Class A 22,140 492 Dime Community Bancshares Inc. 32,918 470 Simmons First National Corp. Class A 18,547 455 Washington Trust Bancorp Inc. 16,181 433 Provident New York Bancorp 47,864 433 1st Source Corp. 16,711 393 First Financial Corp. 12,222 378 SY Bancorp Inc. 13,118 301 GFI Group Inc. 73,672 295 Arrow Financial Corp. 11,326 274 Bancfirst Corp. 6,517 273 Baldwin & Lyons Inc. 9,011 219 954,881 Market Value Shares ($000) Health Care (12.1%) Johnson & Johnson 3,337,015 284,414 Pfizer Inc. 8,731,395 253,822 Merck & Co. Inc. 3,695,884 173,707 AbbVie Inc. 1,910,658 87,986 Bristol-Myers Squibb Co. 2,005,852 79,672 Eli Lilly & Co. 1,226,869 67,944 Baxter International Inc. 669,085 46,749 Warner Chilcott plc Class A 303,265 4,361 Owens & Minor Inc. 72,471 2,360 PDL BioPharma Inc. 161,770 1,252 Meridian Bioscience Inc. 48,375 982 Quality Systems Inc. 40,541 724 Computer Programs & Systems Inc. 12,425 652 Landauer Inc. 10,980 613 National Healthcare Corp. 11,755 546 1,005,784 Industrials (11.9%) General Electric Co. 12,635,098 281,636 United Technologies Corp. 1,104,219 100,804 3M Co. 840,062 87,963 Boeing Co. 828,300 75,715 United Parcel Service Inc. Class B 879,324 75,481 Emerson Electric Co. 883,843 49,062 Lockheed Martin Corp. 393,213 38,963 Eaton Corp. plc 554,999 34,083 Illinois Tool Works Inc. 493,749 31,876 General Dynamics Corp. 407,284 30,123 Norfolk Southern Corp. 382,222 29,592 Raytheon Co. 396,622 24,345 Waste Management Inc. 559,450 22,926 Northrop Grumman Corp. 288,187 21,827 Stanley Black & Decker Inc. 194,778 14,571 Republic Services Inc. Class A 364,079 12,408 L-3 Communications Holdings Inc. 114,343 9,290 Iron Mountain Inc. 201,291 7,621 Avery Dennison Corp. 121,114 5,020 Pitney Bowes Inc. 242,835 3,320 RR Donnelley & Sons Co. 219,421 2,701 Exelis Inc. 227,111 2,537 GATX Corp. 47,080 2,399 Deluxe Corp. 61,539 2,347 Covanta Holding Corp. 110,058 2,201 Harsco Corp. 97,794 2,135 Healthcare Services Group Inc. 82,484 1,839 HNI Corp. 52,176 1,796 KAR Auction Services Inc. 76,350 1,708 TAL International Group Inc. 41,219 1,706 11 High Dividend Yield Index Fund Market Value Shares ($000) ABM Industries Inc. 63,262 1,427 Mine Safety Appliances Co. 27,439 1,317 Steelcase Inc. Class A 103,044 1,309 Copa Holdings SA Class A 10,178 1,278 ^ Seaspan Corp. 54,438 1,194 Aircastle Ltd. 83,031 1,159 Kaydon Corp. 37,532 895 Knoll Inc. 49,751 774 McGrath RentCorp 23,851 741 Textainer Group Holdings Ltd. 16,275 629 American Science & Engineering Inc. 9,654 623 Ennis Inc. 31,168 479 China Yuchai International Ltd. 27,311 390 Navios Maritime Holdings Inc. 84,985 385 US Ecology Inc. 12,597 343 CDI Corp. 13,776 216 Schawk Inc. Class A 14,186 144 991,298 Information Technology (9.9%) Microsoft Corp. 9,188,869 304,152 Intel Corp. 6,070,801 145,396 Cisco Systems Inc. 6,451,451 134,964 Automatic Data Processing Inc. 593,877 39,992 Corning Inc. 1,809,589 26,239 Applied Materials Inc. 1,458,458 21,162 Analog Devices Inc. 371,896 16,360 Seagate Technology plc 408,351 14,986 Paychex Inc. 397,824 14,485 Xerox Corp. 1,487,492 12,763 CA Inc. 418,715 11,293 KLA-Tencor Corp. 204,011 11,068 Maxim Integrated Products Inc. 354,595 10,968 Western Union Co. 691,390 10,239 Linear Technology Corp. 279,839 10,214 Microchip Technology Inc. 235,455 8,575 Harris Corp. 138,459 6,397 SAIC Inc. 344,184 5,142 Broadridge Financial Solutions Inc. 148,684 3,744 Lexmark International Inc. Class A 78,611 2,383 j2 Global Inc. 55,532 2,260 Molex Inc. 81,426 2,245 Diebold Inc. 76,251 2,233 Molex Inc. Class A 92,658 2,160 Cypress Semiconductor Corp. 174,127 1,757 Market Value Shares ($000) Intersil Corp. Class A 124,930 969 Tellabs Inc. 381,690 790 ManTech International Corp. Class A 28,315 756 United Online Inc. 107,364 730 Brooks Automation Inc. 73,025 710 EarthLink Inc. 97,218 553 Comtech Telecommunications Corp. 20,559 506 EPIQ Systems Inc. 34,843 487 Electro Scientific Industries Inc. 33,904 365 Electro Rent Corp. 20,718 343 NAM TAI Electronics Inc. 30,832 233 827,619 Materials (3.9%) EI du Pont de Nemours & Co. 1,128,547 61,517 Dow Chemical Co. 1,452,624 49,259 Freeport-McMoRan Copper & Gold Inc. 1,143,391 34,793 LyondellBasell Industries NV Class A 498,238 30,243 International Paper Co. 530,592 24,927 Air Products & Chemicals Inc. 257,523 22,394 Newmont Mining Corp. 595,702 19,301 Nucor Corp. 384,923 16,790 MeadWestvaco Corp. 212,521 7,328 Southern Copper Corp. 206,689 6,889 Packaging Corp. of America 119,684 5,692 RPM International Inc. 159,944 5,182 Bemis Co. Inc. 125,760 4,949 Sonoco Products Co. 113,960 3,993 Steel Dynamics Inc. 253,119 3,807 Huntsman Corp. 195,233 3,682 Compass Minerals International Inc. 39,907 3,454 Sensient Technologies Corp. 60,935 2,398 Olin Corp. 93,124 2,251 Scotts Miracle-Gro Co. Class A 43,051 1,952 Commercial Metals Co. 125,122 1,829 Tronox Ltd. Class A 77,346 1,589 Greif Inc. Class A 30,786 1,483 Schweitzer-Mauduit International Inc. 36,134 1,456 Innophos Holdings Inc. 26,525 1,361 Koppers Holdings Inc. 21,369 938 A Schulman Inc. 34,511 896 AMCOL International Corp. 28,179 867 Gold Resource Corp. 37,653 386 321,606 12 High Dividend Yield Index Fund Market Value Shares ($000) Telecommunication Services (5.7%) AT&T Inc. 6,672,952 249,969 Verizon Communications Inc. 3,463,868 186,737 CenturyLink Inc. 756,691 28,429 Windstream Corp. 715,402 6,095 Frontier Communications Corp. 1,203,660 5,007 Consolidated Communications Holdings Inc. 46,700 861 NTELOS Holdings Corp. 17,701 260 477,358 Utilities (8.9%) Duke Energy Corp. 847,995 63,769 Southern Co. 1,053,059 50,789 Dominion Resources Inc. 691,713 42,665 NextEra Energy Inc. 511,549 41,962 Exelon Corp. 1,028,361 38,574 American Electric Power Co. Inc. 585,503 30,112 PG&E Corp. 533,206 25,829 Sempra Energy 291,739 24,171 FirstEnergy Corp. 508,190 23,682 PPL Corp. 701,365 23,412 Public Service Enterprise Group Inc. 618,073 22,628 Consolidated Edison Inc. 353,094 22,474 Edison International 395,968 21,303 Xcel Energy Inc. 591,677 18,809 Northeast Utilities 380,175 17,233 Entergy Corp. 214,059 15,247 DTE Energy Co. 209,143 15,242 CenterPoint Energy Inc. 519,378 12,818 ONEOK Inc. 248,706 12,774 Wisconsin Energy Corp. 281,106 12,633 NiSource Inc. 376,516 11,570 Ameren Corp. 293,764 10,649 CMS Energy Corp. 322,124 9,644 American Water Works Co. Inc. 214,481 8,983 OGE Energy Corp. 119,206 8,634 Pinnacle West Capital Corp. 133,176 8,110 SCANA Corp. 143,109 7,757 Alliant Energy Corp. 134,122 7,177 Pepco Holdings Inc. 276,751 6,255 NV Energy Inc. 284,169 6,147 AGL Resources Inc. 134,319 5,890 Integrys Energy Group Inc. 94,857 5,839 National Fuel Gas Co. 90,915 5,702 Market Value Shares ($000) MDU Resources Group Inc. 228,303 5,696 UGI Corp. 136,612 5,598 Questar Corp. 213,655 5,425 Westar Energy Inc. 153,267 5,358 TECO Energy Inc. 261,332 4,999 Atmos Energy Corp. 109,642 4,865 Aqua America Inc. 139,567 4,429 Great Plains Energy Inc. 177,286 4,278 Vectren Corp. 99,570 3,740 Cleco Corp. 74,281 3,678 Hawaiian Electric Industries Inc. 118,111 3,343 Piedmont Natural Gas Co. Inc. 91,864 3,163 IDACORP Inc. 60,776 2,991 Portland General Electric Co. 91,420 2,948 WGL Holdings Inc. 62,335 2,881 Southwest Gas Corp. 55,716 2,823 UNS Energy Corp. 50,224 2,559 Black Hills Corp. 53,467 2,507 ALLETE Inc. 47,282 2,428 New Jersey Resources Corp. 50,414 2,380 South Jersey Industries Inc. 38,056 2,348 PNM Resources Inc. 96,962 2,328 UIL Holdings Corp. 55,251 2,301 Avista Corp. 72,766 2,041 NorthWestern Corp. 45,303 1,949 El Paso Electric Co. 49,019 1,836 MGE Energy Inc. 26,144 1,460 Northwest Natural Gas Co. 32,748 1,456 American States Water Co. 23,425 1,300 Laclede Group Inc. 25,684 1,200 Empire District Electric Co. 51,726 1,193 Otter Tail Corp. 38,017 1,186 CH Energy Group Inc. 17,978 1,168 California Water Service Group 54,915 1,101 SJW Corp. 16,187 411 737,850 Total Common Stocks (Cost $7,115,873) 8,295,851 13 High Dividend Yield Index Fund Market Value Shares ($000) Temporary Cash Investments (0.4%) 1 Money Market Fund (0.4%) Vanguard Market Liquidity Fund, 0.142% 31,977,121 31,977 Face Amount ($000) U.S. Government and Agency Obligations (0.0%) Fannie Mae Discount Notes, 0.110%, 8/21/13 500 500 Federal Home Loan Bank Discount Notes, 0.110%, 5/15/13 1,000 1,000 Freddie Mac Discount Notes, 0.130%, 9/16/13 350 350 1,850 Total Temporary Cash Investments (Cost $33,827) Total Investments (100.0%) (Cost $7,149,700) Other Assets and Liabilities (0.0%) Other Assets 235,525 Liabilities 3 (238,159) (2,634) Net Assets (100%) At April 30, 2013, net assets consisted of: Amount ($000) Paid-in Capital 7,159,852 Undistributed Net Investment Income 14,644 Accumulated Net Realized Losses (28,373) Unrealized Appreciation (Depreciation) Investment Securities 1,179,978 Futures Contracts 943 Net Assets Investor Shares—Net Assets Applicable to 112,535,837 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Investor Shares ETF Shares—Net Assets Applicable to 102,911,781 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— ETF Shares See Note A in Notes to Financial Statements. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $1,852,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown isthe 7-day yield. 3 Includes $1,861,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $1,850,000 have been segregated as initial margin for open futures contracts. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. See accompanying Notes, which are an integral part of the Financial Statements. 14 High Dividend Yield Index Fund Statement of Operations Six Months Ended April 30, 2013 ($000) Investment Income Income Dividends 110,089 Interest 1 19 Security Lending 232 Total Income 110,340 Expenses The Vanguard Group—Note B Investment Advisory Services 246 Management and Administrative—Investor Shares 1,375 Management and Administrative—ETF Shares 1,467 Marketing and Distribution—Investor Shares 211 Marketing and Distribution—ETF Shares 599 Custodian Fees 163 Shareholders’ Reports—Investor Shares 56 Shareholders’ Reports—ETF Shares 13 Trustees’ Fees and Expenses 4 Total Expenses 4,134 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 346,736 Futures Contracts 3,065 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 509,987 Futures Contracts 1,211 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the fund was $19,000. See accompanying Notes, which are an integral part of the Financial Statements. 15 High Dividend Yield Index Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 106,206 147,153 Realized Net Gain (Loss) 349,801 70,603 Change in Unrealized Appreciation (Depreciation) 511,198 460,924 Net Increase (Decrease) in Net Assets Resulting from Operations 967,205 678,680 Distributions Net Investment Income Investor Shares (29,537) (36,928) ETF Shares (76,742) (101,515) Realized Capital Gain Investor Shares — — ETF Shares — — Total Distributions (106,279) (138,443) Capital Share Transactions Investor Shares 678,490 684,983 ETF Shares 988,487 1,828,831 Net Increase (Decrease) from Capital Share Transactions 1,666,977 2,513,814 Total Increase (Decrease) 2,527,903 3,054,051 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $14,644,000 and $14,708,000. See accompanying Notes, which are an integral part of the Financial Statements. 16 High Dividend Yield Index Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 319 . 579 . 489 . 415 . 468 1 .589 Net Realized and Unrealized Gain (Loss) on Investments 2.612 2.446 1.355 1.792 (. 070) (7.409) Total from Investment Operations 2.931 3.025 1.844 2.207 . 398 (6.820) Distributions Dividends from Net Investment Income (. 331) (. 565) (. 484) (. 417) (. 448) (. 590) Distributions from Realized Capital Gains — Total Distributions (. 331) (. 565) (. 484) (. 417) (. 448) (. 590) Net Asset Value, End of Period Total Return 2 15.00% 17.69% 11.70% 15.79% 3.27% -32.17% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,517 $1,596 $761 $296 $155 $77 Ratio of Total Expenses to Average Net Assets 0.19% 0.20% 0.25% 0.30% 0.35% 0.35% Ratio of Net Investment Income to Average Net Assets 3.15% 3.22% 3.04% 2.86% 3.63% 3.41% Portfolio Turnover Rate 3 26% 11% 16% 34% 20% 11% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 17 High Dividend Yield Index Fund Financial Highlights ETF Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 827 1.506 1.283 1.092 1.235 1 1.553 Net Realized and Unrealized Gain (Loss) on Investments 6.596 6.180 3.442 4.527 (.198) (18.703) Total from Investment Operations 7.423 7.686 4.725 5.619 1.037 (17.150) Distributions Dividends from Net Investment Income (. 853) (1.476) (1.265) (1.099) (1.177) (1.560) Distributions from Realized Capital Gains — Total Distributions (. 853) (1.476) (1.265) (1.099) (1.177) (1.560) Net Asset Value, End of Period Total Return 15.04% 17.80% 11.88% 15.93% 3.38% -32.07% Ratios/Supplemental Data Net Assets, End of Period (Millions) $5,810 $4,203 $1,984 $884 $430 $161 Ratio of Total Expenses to Average Net Assets 0.10% 0.10% 0.13% 0.18% 0.20% 0.20% Ratio of Net Investment Income to Average Net Assets 3.24% 3.32% 3.16% 2.98% 3.78% 3.56% Portfolio Turnover Rate 2 26% 11% 16% 34% 20% 11% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 18 High Dividend Yield Index Fund Notes to Financial Statements Vanguard High Dividend Yield Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and ETF Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. ETF Shares are listed for trading on NYSE Arca; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended April 30, 2013, the fund’s average investments in long and short futures contracts represented less than 1% and 0% of net assets, respectively, based on quarterly average aggregate settlement values. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2009–2012), and for the period ended April 30, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned 19 High Dividend Yield Index Fund securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted and settled on the next business day. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2013, the fund had contributed capital of $938,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.38% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of April 30, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 8,295,851 — — Temporary Cash Investments 31,977 1,850 — Futures Contracts—Assets 1 80 — — Futures Contracts—Liabilities 1 (2) — — Total 8,327,906 1,850 — 1 Represents variation margin on the last day of the reporting period. 20 High Dividend Yield Index Fund D. At April 30, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index June 2013 51 20,301 701 E-mini S&P 500 Index June 2013 125 9,951 242 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the six months ended April 30, 2013, the fund realized $348,549,000 of net capital gains resulting from in-kind redemptions—in which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such gains are not taxable to the fund, and are not distributed to shareholders, they have been reclassified from accumulated net realized losses to paid-in capital. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at October 31, 2012, the fund had available capital losses totaling $29,869,000 to offset future net capital gains. Of this amount, $24,934,000 is subject to expiration on October 31, 2018. Capital losses of $4,935,000 realized beginning in fiscal 2012 may be carried forward indefinitely under the Regulated Investment Company Modernization Act of 2010, but must be used before any expiring loss carryforwards. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending October 31, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At April 30, 2013, the cost of investment securities for tax purposes was $7,149,914,000. Net unrealized appreciation of investment securities for tax purposes was $1,179,764,000, consisting of unrealized gains of $1,214,070,000 on securities that had risen in value since their purchase and $34,306,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended April 30, 2013, the fund purchased $3,740,808,000 of investment securities and sold $2,092,180,000 of investment securities, other than temporary cash investments. Purchases and sales include $2,238,581,000 and $1,239,808,000, respectively, in connection with in-kind purchases and redemptions of the fund’s capital shares. 21 High Dividend Yield Index Fund G. Capital share transactions for each class of shares were: Six Months Ended Year Ended April 30, 2013 October 31, 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 882,277 41,726 967,267 51,782 Issued in Lieu of Cash Distributions 23,926 1,170 30,809 1,628 Redeemed (227,713) (11,100) (313,093) (16,633) Net Increase (Decrease) —Investor Shares 678,490 31,796 684,983 36,777 ETF Shares Issued 2,242,543 41,955 2,101,824 44,828 Issued in Lieu of Cash Distributions — Redeemed (1,254,056) (23,300) (272,993) (6,000) Net Increase (Decrease)—ETF Shares 988,487 18,655 1,828,831 38,828 H. In preparing the financial statements as of April 30, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 22 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 23 Six Months Ended April 30, 2013 Beginning Ending Expenses Account Value Account Value Paid During High Dividend Yield Index Fund 10/31/2012 4/30/2013 Period Based on Actual Fund Return Investor Shares $1,000.00 $1,150.01 $1.01 ETF Shares 1,000.00 1,150.39 0.53 Based on Hypothetical 5% Yearly Return Investor Shares $1,000.00 $1,023.85 $0.95 ETF Shares 1,000.00 1,024.30 0.50 The calculations are based on expenses incurred in the most recent six-month period. The fund’s annualized six-month expense ratios for that period are 0.19% for Investor Shares and 0.10% for ETF Shares. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 24 Trustees Approve Advisory Arrangement The board of trustees of Vanguard High Dividend Yield Index Fund has renewed the fund’s investment advisory arrangement with The Vanguard Group Inc. (Vanguard). Vanguard—through its Equity Investment Group—serves as the investment advisor for the fund. The board determined that continuing the fund’s internalized management structure was in the best interests of the fund and its shareholders. The board based its decision upon an evaluation of the advisor’s investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the arrangement. Rather, it was the totality of the circumstances that drove the board’s decision. Nature, extent, and quality of services The board considered the quality of the fund’s investment management services since the fund’s inception in 2006, and took into account the organizational depth and stability of the advisor. The board noted that Vanguard has been managing investments for more than three decades. The Equity Investment Group adheres to a sound, disciplined investment management process; the team has considerable experience, stability, and depth. The board concluded that Vanguard’s experience, stability, depth, and performance, among other factors, warranted continuation of the advisory arrangement. Investment performance The board considered the fund’s performance since its inception, including any periods of outperformance or underperformance relative to a target index and peer group. The board concluded that the performance was such that the advisory arrangement should continue. Information about the fund’s most recent performance can be found in the Performance Summary section of this report. Cost The board concluded that the fund’s expense ratio was well below the average expense ratio charged by funds in its peer group and that the fund’s advisory fee rate was also well below its peer-group average. Information about the fund’s expenses appears in the About Your Fund’s Expenses section of this report as well as in the Financial Statements section. The board does not conduct a profitability analysis of Vanguard because of Vanguard’s unique “at-cost” structure. Unlike most other mutual fund management companies, Vanguard is owned by the funds it oversees, and produces “profits” only in the form of reduced expenses for fund shareholders. The benefit of economies of scale The board concluded that the fund’s at-cost arrangement with Vanguard ensures that the fund will realize economies of scale as it grows, with the cost to shareholders declining as the fund’s assets increase. The board will consider whether to renew the advisory arrangement again after a one-year period. 25 Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a fund’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Foreign Holdings. The percentage of a fund represented by securities or depositary receipts of companies based outside the United States. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a fund’s stocks, weighted by the proportion of the fund’s assets invested in each stock. Stocks representing half of the fund’s assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. 26 Price/Earnings Ratio. The ratio of a stock’s current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a company’s future growth. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholder’s equity (net income divided by shareholder’s equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the fund’s trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. 27 The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of F. William McNabb III The Conference Board. Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New York and of the National Constitution Center; Chair IndependentTrustees of the U. S. Presidential Commission for the Study of Bioethical Issues. Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal Occupation(s) During the Past Five Years: Executive JoAnn Heffernan Heisen Chief Staff and Marketing Officer for North America Born 1950. Trustee Since July 1998. Principal and Corporate Vice President (retired 2008) of Xerox Occupation(s) During the Past Five Years: Corporate Corporation (document management products and Vice President and Chief Global Diversity Officer services); Executive in Residence and 2010 (retired 2008) and Member of the Executive Distinguished Minett Professor at the Rochester Committee (1997–2008) of Johnson & Johnson Institute of Technology; Director of SPX Corporation (pharmaceuticals/medical devices/consumer (multi-industry manufacturing), the United Way of products); Director of Skytop Lodge Corporation Rochester, Amerigroup Corporation (managed health (hotels), the University Medical Center at Princeton, care), the University of Rochester Medical Center, the Robert Wood Johnson Foundation, and the Center Monroe Community College Foundation, and North for Talent Innovation; Member of the Advisory Board Carolina A&T University. of the Maxwell School of Citizenship and Public Affairs at Syracuse University. Rajiv L. Gupta F. Joseph Loughrey Born 1945. Trustee Since December 2001. 2 Born 1949. Trustee Since October 2009. Principal Principal Occupation(s) During the Past Five Years: Occupation(s) During the Past Five Years: President Chairman and Chief Executive Officer (retired 2009) and Chief Operating Officer (retired 2009) of Cummins and President (2006–2008) of Rohm and Haas Co. Inc. (industrial machinery); Chairman of the Board of (chemicals); Director of Tyco International, Ltd. Hillenbrand, Inc. (specialized consumer services); (diversified manufacturing and services), Hewlett- Director of SKF AB (industrial machinery), the Lumina Packard Co. (electronic computer manufacturing), Foundation for Education, and Oxfam America; Executive Officers Chairman of the Advisory Council for the College of Arts and Letters and Member of the Advisory Board to Glenn Booraem the Kellogg Institute for International Studies at the Born 1967. Controller Since July 2010. Principal University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Vanguard Senior ManagementTeam Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Mortimer J. Buckley Chris D. McIsaac Industries, Inc. (housewares/lignite) and of Hyster-Yale Kathleen C. Gubanich Michael S. Miller Materials Handling, Inc. (forklift trucks); Director of Paul A. Heller James M. Norris the National Association of Manufacturers; Chairman Martha G. King Glenn W. Reed of the Board of University Hospitals of Cleveland; John T. Marcante Advisory Chairman of the Board of The Cleveland Museum of Art. Chairman Emeritus and Senior Advisor Peter F. Volanakis John J. Brennan Born 1955. Trustee Since July 2009. Principal Chairman, 1996–2009 Occupation(s) During the Past Five Years: President Chief Executive Officer and President, 1996–2008 and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Director of SPX Corporation (multi-industry manufacturing); Founder Overseer of the Amos Tuck School of Business Administration at Dartmouth College; Advisor to the John C. Bogle Norris Cotton Cancer Center. Chairman and Chief Executive Officer, 1974–1996 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com All rights in a FTSE index (the “Index”) vest in FTSE Fund Information > 800-662-7447 International Limited (“FTSE”). “FTSE®” is a trademark Direct Investor Account Services > 800-662-2739 of London Stock Exchange Group companies and is Institutional Investor Services > 800-523-1036 used by FTSE under licence. The Vanguard Fund(s) (the Text Telephone for People “Product”) has been developed solely by Vanguard. The With Hearing Impairment > 800-749-7273 Index is calculated by FTSE or its agent. FTSE and its licensors are not connected to and do not sponsor, This material may be used in conjunction advise, recommend, endorse or promote the Product with the offering of shares of any Vanguard and do not accept any liability whatsoever to any fund only if preceded or accompanied by person arising out of (a) the use of, reliance on or any the fund’s current prospectus. error in the Index or (b) investment in or operation of the Product. FTSE makes no claim, prediction, warranty All comparative mutual fund data are from Lipper Inc. or or representation either as to the results to be obtained Morningstar, Inc., unless otherwise noted. from the Product or the suitability of the Index for the purpose to which it is being put by Vanguard. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q6232 062013 Item 2 : Code of Ethics. Not Applicable. Item 3 : Audit Committee Financial Expert. Not Applicable. Item 4 : Principal Accountant Fees and Services. Not Applicable. Item 5 : Audit Committee of Listed Registrants. Not Applicable. Item 6 : Investments. Not Applicable. Item 7 : Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not Applicable. Item 8 : Portfolio Managers of Closed-End Management Investment Companies. Not Applicable. Item 9 : Purchase of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not Applicable. Item 10 : Submission of Matters to a Vote of Security Holders. Not Applicable. Item 11 : Controls and Procedures. (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. There were no significant changes in Registrants Internal Control Over Financial Reporting or in other factors that could significantly affect this control subsequent to the date of the evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 12 : Exhibits. (a) Certifications. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VANGUARD WHITEHALL FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: June 19, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD WHITEHALL FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: June 19, 2013 VANGUARD WHITEHALL FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: June 19, 2013 * By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444, Incorporated by Reference.
